ACCEPTED
                                                              01-15-01027-CV
                                                   FIRST COURT OF APPEALS
                                                           HOUSTON, TEXAS
                                                         12/7/2015 2:03:30 PM
                                                        CHRISTOPHER PRINE
                                                                       CLERK


    No.    0 1- 11- t)JOd 7   -0v
                                             FILED IN
                                      1st COURT OF APPEALS
      IN THE COURT OF APPEALS AT          HOUSTON, TEXAS
            HOUSTON, TEXAS            12/7/2015 2:03:30 PM
                                      CHRISTOPHER A. PRINE
                                              Clerk


          CALLIE SHEARD, Relator,

                    vs.

      THE HONORABLE GLENN DEVLIN,
JUDGE OF THE 313TH JUDICIAL DISTRICT COURT,
     HARRIS COUNTY, TEXAS, Respondent.




   PETITION FOR WRIT OF MANDAMUS




                 LAW OFFICE OF JOHN E. CHOATE, JR.
                 116WLEWIS
                 CONROE, TX 77301
                 Lauren@ConroeLawOffice.com
                 Tel (936) 441-2999
                 Fax (936) 78 5670




                           . CHOATE,
                   Texas Bar No. 00793503
                   LAUREN H. ALLEN
                   Texas Bar No. 24080764

     ORAL ARGUMENT REQUESTED
                        IDENTITY OF PARTIES AND COUNSEL

       Pursuant to Tex. R. App. Proc. 52.3(a), Relator offers the following list of parties to

 this case and counsel for the parties:

 Respondent:                                   THE HONORABLE GLENN DEVLIN
                                               JUDGE OF THE 313TH JUDICIAL
                                               DISTRICT COURT, HARRIS
                                               COUNTY, TEXAS
                                               Chris Daniel, District Clerk
                                               P.O.Box4651
                                               Houston, TX 77210-
                                               4651
Relator:                                       CALLIE SHEARD

Counsel for Relator:                          Lauren H. Allen
                                              Law Office of John E. Choate, Jr.
                                              Lauren@ConroeLawOffice.com
                                              SBN: 24080764
                                              116 W. Lewis
                                              Conroe, TX 77301
                                              Phone: 936-441-2999
                                              Fax: 936-788-5670

Real Party in Interest:                       Ronald and Judy O'Dell
Counsel for Real Party in                     Gary M. Polland ·
Interest:
                                              2211 Norfolk, Suite 920
                                              Houston, TX 77046
                                              Phone: (713) 621-6335
                                              Fax: (713) 622-6334

Real Party in Interest:                       Juli Crow
                                              Attorney Ad Litem for Child
                                              P.O. Box 10152
                                              Houston, TX 77206
                                              Fax: (713) 422-2389




                                                                                            i
                                        TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL .................................................................... .i

TABLE OF CONTENTS .................................................................................................. .ii

INDEX OF AUTHORITIES ........................................................................................... .iv

STATEMENT OF THE CASE ......... ;................................................................................ 1

STATEMENT OF JURISIDICTION ................................................................................ 1

ISSUES PRESENTED ..................................................................................................... 2

STATEMENT OF FACTS ............................................................................................... .3

STATEMENT REGARDING ORAL ARGUMENT ....................................................... 5

ARGUMENT AND AUTHORITIES ................................................................................ 6

        I.      THE STANDARD OF REVIEW FOR OBTAINING MANDAMUS
                RELIEF .......................................................................................................... 6

        II.     MANDAMUS RELIEF IS APPROPRIATE IN THIS CASE BECAUSE
                THE TRIAL COURT HAS THE DUTY PURSUANT TO SECTION
                155.201(b) OF THE TEXAS FAMILY CODE TO TRANSFER THE
                UNDERLYING CASE TO MONTGOMERY
                COUNTY...................................................................................................... 7

              A.   f5!~io\ fb)s;p{h~ ~~~i:n11YTt~~~~.~.~~~~~~.'.~.~~~.~~~ .................... 1
              B. The O'Dells failed to timely present a controverting affidavit
                 pursuant to Section 155.204 of the Texas Family Code ........................... 8

                         (l)No controverting affidavit was on file as of .
                            November 16, 2015 ........................................................................ 8

                        (2)The O'Dells' "affidavit" wholly fails to meet
                           Section 155.204(d) of the Texas Family Code ............................ 10


       III.    THE TRIAL COURT ABUSED ITS DISCRETION IN APPOINTING
               THE ATTORNEY ADLITEMFOR THE CHILD .................................... 11
                                                                                                                                11
                  A. The trial court abused its discretion.in signing the November
                     10, 2015 order appointing the ad Litem, without proper notice
                     and hearing ............................................................................................. 11

                  B. The trial court abused its discretion in allowing the O'Dells
                     to argue first on November 17, 2015 ...................................................... 12

                  C. Because the transfer was mandatory, the trial court abused
                     its discretion in appointing the amicus attorney ..................................... 13

PRAYER FOR RELIEF .................................................................................................. 15

CERTIFICATE OF SERVICE ........................................................................................ 16

VERIFICATION .............................................................................................................. 17

TABLE OF CONTENTS FOR APPENDICES .............................................................. 18




                                                                                                                              111
                                        INDEX OF AUTHORITIES

  Cases:

 Fitzgerald v. Fitzgerald,
       2013 Tex. App. LEXIS 710, 6-7 (Tex.App.-Houston [14th Dist.] 2013)
       (no pet.) ............................................................................................................ 11, 13

 In re Cerberus Capital Mgmt., L.P.,
        164 S.W.3d 379, 382 (Tex. 2005) ........................................................................... 6

 In re Leder,
        263 S.W.3d 283, 285 (Tex.App.-Houston [1st Dist.] 2007, orig. proceeding) .. 6, 7

 In re Prudential Ins. Co. ofAm.,
        148 S.W.3d 124, 135-36 (Tex. 2004) ........................................................................ 6

 Proffer v. Yates,
       734 S.W.2d 671, 673 (Tex. 1987)........................................................................... 7

 Silverman v. Johnson,
       317 S.W.3d 846, 849 (Tex.App.-Austin, 2010)(no pet.) .............................. 14, 15

 Vara v. Vara,
       2014 Tex. App. LEXIS 7872 (Tex.App.-Austin, 2014)( no pet.) ........... 13, 14, 15
Walker v. Packer,
      827 S.W.2d 833, 839 (Tex. 1992) ....................................................................... 6, 8


Constitution:

Tex. Const. art. 5 §6 ................................................................................................... 1

Statutes:

Texas Rules of Civil Procedure

Tex. R. Civ. P. 21 ....................................................................................................... 11, 12

Texas Family Code

Tex. Fam. Code §155.005 ................................................................................................ 15

                                                                                                                                IV
Tex. Fam. Code §155.201(b)....................................................................... .4, 7, 8, 12, 13

Tex. Fam. Code §155.204(b) ........................................................................................ 7, 8

Tex. Fam. Code §155.204(c) ................................................................................... 8, 9, 14

Tex. Fam. Code §155.204(d) ............................................................................. 8, 9, 10, 14
Tex. Fam. Code §155.204(h) ............................................................................................... 6

Texas Government Code
Tex. Gov't Code §22.221(b) .............................................................................................. l

Texas Rules of Appellate Procedure
Tex. R. App. P. §52.1 ......................................................................................................... 1




                                                                                                                              v
 TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:
        CALLIE SHEARD, Relator, by and through her Counsel of Record, LAUREN

 H. ALLEN, pursuant to TEX. R. APP. P. 52.1, petitions this court for a writ of

 mandamus against Honorable Glenn Devlin, Judge of the 313th Judicial District Court,

 Harris County, Texas, Respondent. Relator supports this petition as follows:


                                 STATEMENT OF THE CASE

        This petition for mandamus arises IN THE INTEREST OF E. A. P., A CHILD,

 in which the child's mother, Relator, has filed a Petition to Modify the Parent-Child

 Relationship. The respondent is Honorable Glenn Devlin, Judge of the 313th Judicial

District Court, Harris County, Texas. Relator seeks relief from the Respondent's action

in denying Relator's Motion to Transfer from Harris County to Montgomery County

and in appointing an attorney ad litem for the child.


                              STATEMENT OF JURISIDICTION

       This Court has jurisdiction over the 313th Judicial District Court of Harris

County, Texas, pursuant to Tex. Const. art. 5 §6 (Stating the courts of appeals have

statutory and constitutional authority to review the decisions of lower courts through the

exercise of their original and appellate jurisdiction) and more specifically pursuant to

Tex. Gov't Code §22.22l(b), which provides the authority to issue a writ of mandamus

against a judge of a district court within this court's appellate district. Harris County,

Texas is within this Court's appellate district.

                                                                                             1
                          ISSUES PRESENTED

I.    Whether the trial court abused its discretion in denying Relator's motion to

      transfer venue given that it was undisputed the child has resided in

      Montgomery County for more than six months.



II.   Whether the trial court abused its discretion in appointing the Attorney ad

      Litem first without proper notice to Relator and second making the

      appointment again after the motion to transfer became mandatory and no

      controverting affidavit was filed.




                                                                                    2
                                STATEMENT OF FACTS

 The pleadings.     Relator, Callie Sheard, filed her Petition to Modify the Parent-Child

 Relationship on October 13, 2015, (App. E) seeking to modify the Order in Suit

 Affecting the Parent-Child Relationship that was signed by the 313th Judicial District

 Court of Harris County, Texas on June 18, 2013. (App. R) ("Suit Affecting the Parent-

 Child Relationship" is herein also called "SAPCR.")

       Relator's Motion to Transfer the SAPCR modification was filed on October 8,

2015. (App. D)

       Respondents in the trial court are the O'Dells. Ronald O'Dell, was served with

the Petition and Motion to Transfer on October 21, 2015. (App. F) Judy O'Dell was

served with the Petition and Motion to Transfer on October 22, 2015. (App. G)

       On November 6, 2015, the O'Dells, thru their attorney, filed a Motion for

Reappointment of Attorney ad Litem for Child. (App. H)

       On November 10, 2015, without a hearing and without notice to Sheard, the trial

court granted the motion for reappointment of the attorney ad litem. (App. I)

      The coordinator of the trial court contacted Lauren Allen regarding the court, sua

sponte, setting a hearing on November 17, 2015 regarding the motions on file. (RR, pg

4; App. S) So, on November 13, 2015, even though no controverting affidavit had been

filed, Relator filed a notice of hearing for the Court to sign the uncontroverted Motion to

Transfer and the objection to the November 10, 2015 order appointing the ad litem.

(App. J)

                                                                                          3
     The hearing.          As of the date of the hearing, on November 17, 2015, the O'Dells

     had not filed a controverting affidavit. At the November 17 hearing, Relator sought to

     argue (1) her objection to the reappointment of the Attorney Ad Litem because the

     motion was never set for a hearing and the trial court signed the order without notice to

     Relator and (2) her motion to transfer to Montgomery County. The trial court allowed

     the O'Dells to argue first and again, reappointed the ad Litem, over Sheard's objection

     that the case should be transferred and let Montgomery County decide the ad litem

     issue. (RR. 4-5;App. N)

           During the hearing, in which only arguments of counsel was presented, Sheard' s

     attorney, Lauren Allen, argued that the Motion to Transfer was mandatory pursuant to

     §155.201(b) of the Texas Family Code because the child had resided in Montgomery

     County for the previous 6 months, and further, that the child had resided in Montgomery

  County with the O'Dells for over two years. 1 (RR. 5) The fact that the child has resided

  in Montgomery County, Texas for at least the previous six months was not denied by

  the Respondent's attorney. (RR. 5) In fact, the Respondents' argument was that they

  agreed to keep the case in Harris County because the court was familiar with the

  underlying case. (RR. 5)

          The Court judicially rendered on November 17, 2015, that the Attorney Ad Litem

 would be reappointed (RR. 5) and denied Sheard's Motion to Transfer. (RR. 7) The


 1
    It was also state.cl that it is convenient to the O'Dells for the case to be transferred to the county where
. they live. (RR. 5) However, that was not plead and not the grounds for the transfer.

                                                                                                               4
    O'Dells' proposed order was filed and signed by the Court on November 18, 2015,

    (App. M) while Sheard filed her own proposed order on November 19, 2015. (App. P)

    Events after the hearing.          After the Court had judicially rendered on the record, on

    November 17, 2015, that Petitioner's Motion to Transfer was denied, (RR. 7) on the

    following day, November 18, 2015, the O'Dells filed a controverting affidavit. (App. 0)

    Sheard received a copy of the affidavit on November 19, 2015, and filed a Motion

    Objecting to Respondents' Controverting Affidavit on November 20, 2015. (App Q)

    Also part of the Motion Objecting to Respondents' Controverting Affidavit was a

    Motion Objecting to Respondents' Proposed Order. 2 Lauren Allen discovered on

    November 23, 2015 that the trial court had signed the O'Dells' proposed order denying

the transfer on November 18, 2015 and this Writ commenced.




                    STATEMENT REGARDING ORAL ARUGMENT

           Counsel for the Relator requests oral argument and believes that it would

be beneficial to the Court to be available to respond to questions regarding this

case and the applicable law involved.




2
  Relator filed the motion objecting to the proposed order, because the order does not accurately reflect
the events. The order the 0 'Dells proposed and the court ultimately signed, makes it look like the trial
court ruled on November 18, 2015, after the controverting affidavit had been filed, and does not
accurately reflect the courts rendering on November 17, 2015, before the affidavit was filed.

                                                                                                        5
                           ARGUMENT AND AUTHORITIES

    I.     THE STANDARD OF REVIEW FOR OBTAINING MANDAMUS
           RELIEF.

    Mandamus is an extraordinary remedy that will issue only if a two-prong test can be

 met: whether (1) the trial court clearly abused its discretion and (2) the party requesting

 mandamus relief has no adequate remedy by appeal. In re Cerberus Capital Mgmt.,

L.P., 164 S.W.3d 379, 382 (Tex. 2005)(Citing Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992); see also, In re Prudential Ins. Co. ofAm., 148 S.W.3d 124, 135-36 (Tex.

2004).

   As to the first prong, a trial court abuses its discretion if it reaches a decision "so

arbitrary and unreasonable" as to amount to a clear and prejudicial error of law, or, if it

clearly fails to analyze or apply the law correctly. In re Cerberus Capital Mgmt., L.P.,
164 S.W.3d at 382.

   As to the second prong, Mandamus is the appropriate remedy to compel a mandatory

transfer of venue in a suit affecting the parent-child relationship. In re Leder, 263
S.W.3d 283, 285 (Tex.App.-Houston [1st Dist.] 2007, orig. proceeding); see Tex. Fam.

Code §155.204(h)(Providing that denial of mandatory transfer is not subject to

interlocutory appeal).

   "Mandamus will issue when there is a legal duty to perform a nondiscretionary act, a

demand for performance, and a refusal." In re Leder, 263 S.W.3d at 285.




                                                                                              6
    II.   THE STANDARD OF REVIEW FOR OBTAINING MANDAMUS
          RELIEF.MANDAMUS RELIEF IS APPROPRIATE IN THIS CASE
          BECAUSE THE TRIAL COURT HAS THE DUTY PURSUANT TO
          SECTION 155.201(b) OF THE TEXAS FAMILY CODE TO
          TRANSFER THE UNDERLYING CASE TO MONTGOMERY
          COUNTY.

             A. Relator presented a Mandatory Transfer pursuant to Section
                155.20l(b) of the Texas Family Code.

    The trial court abused its discretion when it denied Relator's Motion to Transfer to

Montgomery County, Texas. (RR. 5-7; App. M) This case presented the trial court with

a mandatory, ministerial duty to transfer arising from section 155.20l(b) of the Texas

Family Code because the child has resided in Montgomery County for six months or

longer. (RR. 5-7, App. D) See In re Leder, 263 S.W.3d at 285; see also Proffer v.

Yates, 734 S.W.2d 671, 673 (Tex. 1987)(Holding that a transfer based on the child

residing in another county for more than six months is a "mandatory ministerial duty.")

Section 155.201(b) provides as follows:

                       (b) If a suit to modify or a motion to enforce an order is filed in
                   the court having continuing, exclusive jurisdiction of a suit, on the
                   timely motion of a party the court shall, within the time required by
                   Section 155.204, transfer the proceeding to another county in this
                   state ifthe child has resided in the other county for six months or
                   longer.

Tex. Fam. Code §155.201(b).

      As far as the reference to Section 155.204 for timeliness of the motion, Section

155.204(b) provides as follows:



                      (b) ... a motion to transfer by a petitioner or movant is timely ifit
                   is made at the time the initial pleadings are filed ....
                                                                                             7
 Tex. Fam. Code §155.204(b).

        In this case, Harris County is the court of continuing, exclusive jurisdiction based

 on its order from June of2013. (App. Q) The record shows Relator timely filed her

 motion to transfer venue according to section 155.204 because she filed it before her

 modification was filed (App. D, App.   E).   Most importantly, it was undisputed that the

 child had lived in Montgomery County longer than six months at the time Relator filed

 her SAPCR modification. (RR. 5-6)

       The trial court had no "discretion" in determining what the law is or applying the

law to the facts. Walker, 827 S.W.2d at 840. Therefore, because Relator complied with

§ 155.201 (b ), this case presents a mandatory transfer and the trial court abused its

discretion in refusing to follow the law. See id. (Stating "a clear failure by the trial court

to analyze or apply the law correctly will constitute an abuse of discretion, and may

result in appellate reversal by extraordinary writ.").


             B. The O'Dells failed to timely present a controverting affidavit
                pursuant to Section 155.204 of the Texas Family Code.

                    (l)No controverting affidavit was on file as of November 16,
                       2015.

   Section 155.204 of the Texas Family Code sets forth the procedures for transferring

cases. In pertinent part, it provides as follows:

                    (c) If a timely motion to transfer has been filed and no controverting
                    affidavit is filed within the period allowed for its filing, the
                    proceeding shall, not later than the 21st day after the final date of the
                                                                                             8
                     period allowed for the filing of a controverting affidavit, be
                     transferred without a hearing to the proper court.
                    (d) On or before the first Monday after the 20th day after the date of
                    notice of a motion to transfer is served, a party desiring to contest the
                    motion must file a controverting affidavit denying that grounds for
                    the transfer exist.


 Tex. Fam. Code§ 155.204 (c)- (d).

       Relator timely filed her motion to transfer because it was filed a few days before

 the SAPCR modification was filed. (App. D, App. E) Ronald O'Dell was served with

 the petition and motion for transfer on October 21, 2015. (App. F) Judy O'Dell was

 served with the petition and motion to transfer on October 22, 2015. (App. G) In

looking at section 155 .204(d), taking the later of the dates of service, the 20th day after

October 22, 2015 was Wednesday, November 11, 2015. The Monday following that

20th day was Monday, November 16, 2015. As ofNovember 16, 2015, no controverting

affidavit had been filed by the O'Dells. Therefore, the O'Dells could not contest

Relator's grounds that the transfer exists. See Tex. Fam. Code §155.204(d).

      Next, looking at Section 155.204(c), because no controverting affidavit was filed

by November 16, 2015, the case should have been transferred not later than 21 days

after November 16, 2015. Even though that timeframe has not lapsed, because a hearing

was held on the motion to transfer on November 17, 2015 and the trial court denied the

transfer, this Honorable Court should now issue a Writ directing the trial court to sign

the proposed order transferring the case to Montgomery County. (App. K)



                                                                                               9
                        (2) The O'Dells' "affidavit" wholly fails to meet Section
                           155.204(d) of the Texas Family Code.

           After the trial court rendered on November 17, 2015 that the transfer was denied,

    Respondents subsequently filed a controverting affidavit on November 18, 2015. 3 (App.

    0) Sheard filed her objection to the untimely affidavit. (App. Q) Not only was the

    "controverting affidavit" not filed timely, but it was not verified and failed to controvert

    that grounds for the transfer exist. See Tex. Fam. Code §155.204(d).

          The untimely affidavit makes a reference to the best interest of the child; it states

    that the 313th District Court is knowledgeable about the case; it states that the Attorney

    ad Litem would have an inconvenience in traveling to Montgomery County; and it states

    that the Respondents prefer the current Court. (App. 0) Moreover, the "affidavit" is

    signed "/s/" and it is not dated or signed by a notary. (App. 0)

          Even ifthe "controverting affidavit" had been filed timely, it still is not a

controverting affidavit because the affidavit filed on November 18, 2015, wholly fails to

controvert that grounds for the transfer exist. See Tex. Fam. Code §155.204(d). The

O'Dells never denied that the child has lived in Montgomery County for the past six

months.




3
  Because counsel for the O'Dells does not electrol_lically file pleadings, Sheard is unable to provide
this Honorable Court with a certified copy of that affidavit. On November, 24, 2015, when Lauren
Allen contacted the clerk of the court, the clerk stated that when documents are hand-filed, it can take a
week and a half for the pleading to make it to the electronic system. Therefore, Sheard has provided
the copy of the affidavit that was faxed to Lauren Allen on November 19, 2015. (App. 0)
                                                                                                        10
       III.   THE TRIAL COURT ABUSED ITS DISCRETION IN APPOINTING
              THE ATTORNEY AD LITEM FOR THE CHILD.


       The trial court abused its discretion in appointing the Attorney ad Litem by (1)

 ruling on the motion to reappoint the ad Litem attorney because the first order (App. I)

 was not properly set for a hearing and noticed to the Relator, by (2) allowing the

 O'Dells, on November 17, 2015, to move first at the hearing because it was Relator who

set the hearing regarding her objection to the order appointing the Attorney ad Litem,

and by (3) ruling on the second order appointing the ad Litem attorney (App. N) because

it was signed after the transfer was mandatory given that no controverting affidavit was

timely filed. See Fitzgerald v. Fitzgerald, 2013 Tex. App. LEXIS 710, 6-7 (Tex.App.-

Houston [14th Dist.] 2013)(no pet.)

              A. The trial court abused its discretion in signing the November 10,
                 2015 order appointing the ad Litem, without proper notice and
                 hearing.

      Section 21(a)- (b) of the Texas Rules of Civil Procedure provides the mechanism

for filing and serving pleadings and serving notices of hearing.   This is commonly

referred to as "Rule 21(a)" and it provides as follows:

                   (a) Filing and Service Required. --Every pleading, plea, motion, or
                   application to the comi for an order, whether in the form of a motion,
                   plea, or other form of request, unless presented during a hearing or
                   trial, must be filed with the clerk of the court in writing, must state
                   the grounds therefor, must set forth the relief or order sought, and at
                   the same time a true copy must be served on all other parties, and
                   must be noted on the docket.
                   (b) Service ofNotice of Hearing. --An application to the court for
                   an order and notice of any hearing thereon, not presented during a
                                                                                          11
                        hearing or trial, must be served upon all other parties not less than
                        three days before the time specified for the hearing, unless otherwise
                        provided by these rules or shortened by the court.


    Tex. R. Civ. P. 21(a)-(b ). The O'Dells filed their Motion for Reappointment of

    Attorney ad Litem on November 6, 2015. (App. H)4 Then, without a hearing of any

    kind, on November 10, 2015, the trial court signed the order appointing the Attorney ad

    Litem for the child. (App. N) Because a hearing was not set on the motion and the trial

    court ruled upon the motion without giving Relator a chance to be heard, the trial court

    abused its discretion with the November 10, 2015 order. (App I)


                 B. The trial court abused its discretion in allowing the O'Dells to argue
                    first on November 17, 2015.

          Relator filed her proposed order withdrawing the appointment of the ad Litem

    because she had not been given proper notice and was objecting to that appointment.

    (App. L) Relator set her objection to the order appointing the ad Litem, to be heard on

November 17, 2015. (App. J) At the hearing on November 17, 2015, the O'Dells'

counsel urged that he should move first. (RR. 4) Relator sought to have the proposed

order withdrawing the ad Litem granted and to have the hearing on her Motion to

Transfer, which was a mandatory transfer pursuant to section 155.201(b) of the Texas

Family Code. (RR. 4) Counsel for the O'Dells argued otherwise and the trial court

allowed the O'Dells to move on the motion to reappoint the Amicus Attorney. (RR. 4)

4
 Petitioner did not receive notice of that motion until it was faxed to Lauren Allen on November 9,
2015, contrary to the certificate of service which was dated the 6th.
                                                                                                      12
 However, the trial court had already, albeit ex parte, granted the motion. (App. I) It

 was Relator who was objecting to that prior appointment and she was not allowed to

 move first on her objection. The O'Dells never noticed a hearing for the ad Litem.

        The trial court then orally, again, appointed the Attorney ad Litem on November

 17, 2015 (RR. 5) and signed the order on November 18, 2015 (App. N) Yet the trial

 court never signed Petitioner's proposed order withdrawing the appointment of the ad

 Litem for the child. (App. L) The trial court abused its discretion in allowing the

 O'Dells to move first on a motion they never even set for a hearing.



              C. Because the transfer was mandatory, the trial court abused its
                 discretion in appointing the amicus attorney.

       Because Relator's Motion to Transfer was mandatory pursuant to section

 155.201(b) of the Texas Family Code and no controverting affidavit had been filed, as

argued herein already, on November 17, 2015, the 313th Judicial Court lacked the

discretion to make further rulings in the case, and erred when it, for the second time,

granted the O'Dells' Motion for Reappointment of the Attorney ad Litem for the child.

(RR. 5;App. N) See Fitzgerald, 2013 Tex. App. LEXIS 710 at 9; see also Vara y. Vara,

2014 Tex. App. LEXIS 7872 (Tex.App.-Austin, 2014)( no pet.).

      In Vara, the mother filed a motion to modify along with a motion to transfer the

case. Id. at 1-2. The father untimely filed his controverting affidavit which did not

actually controvert that the grounds for the transfer existed. Id. at 2. The father also

filed a motion to have the mother declared a vexatious litigant and the trial court held
                                                                                           13
    one hearing, considering both motions. Id. Because the father did not timely controvert

    the grounds of the transfer, the Vara Court found that the trial court had no discretion

    but to transfer the case and abused its discretion when it ruled on the father's vexatious

    litigation motion. Id. at 4

           Similarly, in this case, not only did the O'Dells file their controverting affidavit

    after the deadline to file and after the trial court had rendered on the transfer, but their

    affidavit did not controvert the grounds for the transfer as alleged in the motion. (App.

    D, App. 0) As ofNovember 16, 2015, 5 the trial court had a mandatory duty to transfer

    the case to Montgomery County and no hearing was necessary. See Tex. Fam. Code

    §155.204(c)-(d). Even though ahearing was set on November 17, 2015 to effectuate

the transfer, that hearing was not necessary. 6 Ruling after November 16, 2015, on the

 O'Dells' ad Litem motion was an abuse of discretion. See Vara, 2014 Tex. App. LEXIS

 7872.

          Moreover, the reappointment of the attorney ad Litem was not a ruling on

temporary orders pending the transfer, as the court had denied the transfer, and the

appointment of the ad Litem was not on a temporary basis. See Tex. Fam. Code

§ 155.005; see also Silverman v. Johnson, 317 S.W.3d 846, 849 (Tex.App.-Austin,

5
  November 16, 2015 was the Monday after the expiration of20 days for a controverting affidavit to be
filed.
6
 Natalie Yates actually contacted Lauren Allen telling her the court had sua sponte set a hearing on the
ad !item issue and asked if they should also set the Motion to Transfer on the same day. (App. S)
Lauren Allen then filed the Notice of Hearing after emailing with the court's personnel. This was
probably done because when Mrs. Allen found out about the order appointing the ad Litem, she
contacted the Court asking if a hearing had been set and asked how the order had been signed.
                                                                                                      14
 2010)(no pet.)(Holding under a mandatory transfer, it was an abuse for the trial court to

 make a decision that was permanent to the case, and not a temporary order) On the facts

 of this case, the trial court had a statutory, mandatory duty to transfer venue and it

 lacked the discretion to make any further rulings in the case. See id; see also Vara,

 2014 Tex. App.LEXIS 7872 at 4-5. It was an abuse of discretion for the trial court to

 (1) appoint the ad Litem on November 10, 2015 without a hearing first, (App. I) and

 then another abuse of discretion for (2) reappointing the ad Litem on November 17,

 2015. (App. N)

       Because this case presents a mandatory transfer, it should be the discretion of

Montgomery County to determine whether an amicus attorney or attorney ad litem is

needed for the child. If the court deems that necessary, a Montgomery County attorney

should be appointed to save Relator costs the ad litem will charge. Having a Harris

County attorney ad Litem, who on the record already voiced her objections to

Montgomery County, (RR. 6-7), and whom the O'Dells already argued would be

inconvenienced by traveling to Montgomery County, (App. 0), Relator would be

harmed by the appointment of the Attorney ad Litem. The trial court abused its

discretion in not transferring the case and in appointing the Attorney ad Litem.



                                PRAYER FOR RELIEF

      Relator respectfully requests this court to issue mandamus relief against the

313th Judicial District Court of Harris County, Texas.

                                                                                          15
                                        RESPECTFULLY SUBMITTED,


                                        LAW OFFICE OF JOHN E. CHOATE, JR.
                                        116WLEWIS
                                        CONROE, TX 77301
                                        Lauren@ConroeLawOffice.com
                                        Tel (936) 441-2999
                                        Fax (936) 788-5670




                                             HN E. CHOATE, JR.
                                           Texas Bar No. 00793503
                                           LAUREN H. ALLEN
                                           Texas Bar No. 24080764




                          CERTIFICATE OF SERVICE

       I hereby certify that true and correct copies of the foregoing instrument
were mailed to the Respondent and counsel for the real parties in interest on
the date of filing the original with the Clerk of this Court.




                                                                                   16
                                                      VERIFICATION

      BEFORE ME the undersigned authority this date personally appeared
LAUREN H. ALLEN, who after being sworn by me did state upon her oath the
following:

      I, LAUREN H. ALLEN, do hereby swear and affirm that the facts stated
within this Writ of Mandamus are true and correct based on my personal
knowledge.




}\           SUB~CRIBED                 AND SWORN TO before me this   ud
                                                                      +-   day of
_Jj f [WJ/l~f 2015.


     ~,~-;_~!/'f.~~,,,,      JENNIFER HAYDEN
     f ..~;::xs~~    Notary Public . State 01 Texas
     ~ ....;.~•.:.,§   My Commission Expires
     --..,;::1,··c,r~,~fl"
           ,,,..,,            July 09. 2018




                                                                                    17
                                                   APPENDICES


  Appendix A - Reporter's Record ................................................................................... A-1

  Appendix B-Tex. Fam. Code §155.201 ...................................................................... B-1

  Appendix C - Tex. Fam. Code §155.204 ...................................................................... C-1

  Appendix D-Motion to Transfer .................................................................................. D-1

  Appendix E - Petition to Modify the Parent-Child Relationship .................................. E-1

 Appendix F - Citation Return for Ronald O'Dell. .........................................................F-1

 Appendix G - Citation Return for Judy O'Dell.. ........................................................... G-1

 Appendix H-Respondent's Motion for Reappointment of Attorney Ad Litem ..........H-1

 Appendix I - Order Appointing Attorney Ad Litem ...................................................... .I-1

 Appendix J - Notice of Hearing...................................................................................... J-1

 Appendix K - Proposed Order Transferring the SAPCR..............................................K-1

 Appendix L - Proposed Order Withdrawing Appointment of Ad Litem for Child .......L-1

Appendix M - Order Denying the Transfer..................................................................M-1

Appendix N - Order Appointing Attorney Ad Litem ....................................................N-1

Appendix 0-Respondent's Controverting Affidavit. .................................................. 0-1

Appendix P - Proposed Order Denying Petitioner's Motion to Transfer.......................P-1

Appendix Q- Motion Objecting to Respondent's Controverting Affidavit and Motion
Objecting to Respondent's Proposed Order ................................................................... Q-1

Appendix R- June 2013 Order in Suit Affecting the Parent-Child Relationship .........R-1

Appendix S - l 1-13-15Email from the trial court .......................................................... 8-1


                                                                                                                      18
Appendix A - Reporter's Record




                                 A-1
                                                                           1



     1                     REPORTER'S RECORD
                          VOLUME 1 OF 1 VOLUME
     2                   CAUSE NO. 2012-01222J
                   APPELLATE COURT CAUSE NO.
     3

     4

     5   IN THE INTEREST OF         )   IN THE DISTRICT COURT OF
                                    )
     6                              )
                                    )   HARRIS COUNTY, TEXAS
     7                              )
                                    )
     8   A CHILD                    )   313TH   JUDICIAL DISTRICT

     9

10

11

12                            SPECIAL HEARING

13

14

15            On the 17h day of November, 2015, the fo11owing

16       proceedings came on to be he1d in the above-entit1ed and

17       numbered cause before the Honorab1e G1enn Dev1in, Judge

18       Presiding, he1d in Houston, Harris County, Texas.

19            Proceedings reported by computerized stenotype machine.

20

21

22

23

24

25

           JILL BARTEK, CSR     313TH DISTRICT COURT      (713) 222-4906
                                                                          2



     1                    APPEARANCES

     2

     3   MS. LAUREN ALLEN
         SBOT NO. 24080764
     4   Law Office of John E. Choate, Jr.
         116 W. Lewis St.
     5   Conroe, Texas 77301
         Telephone: (936) 441-2999
     6   Fax: (936) 788-5670
         Attorney for Respondents
     7

     8
         MS. ELAINA BUTEL
     9   Law Office of Butel & Pickett
         SBOT NO. 24072014.
10       2222 Bissonnet Street, Suite 203
         Houston, Texas 77005
11       Telephone: (713) 589-7140
         Local Counsel for Respondents
12

13

14       MR.   GARY POLLAND
         Polland & Associates
15       SBOT NO. 16095800
         2211 Norfolk St. Ste. 920
16       Houston, Texas 77098
         Telephone:  (713) 621-6335
17       Attorney Ad Litem for Child, E~ P • • •

18

19

20

21

22

23

24

25

           JILL BARTEK, CSR   313TH DISTRICT CO.URT   ( 713) 222-4 90 6
                                                                                3



     1                     P R 0 C E E D I N G S

     2                    THE COURT:     2012-1222J, present before the

     3     Court -- who are you Gary?

     4                    MR. POLLAND:     I represent the parents -- well,

     5     the grandparents, who have placement.

     6                    THE COURT:     Present before the Court is attorney

     7     for placement, and I think you said you're the grandparents'

     8    attorney?

     9                    MS. ALLEN:     They're actually not grandparents,

 10       they're aunt and uncle.

11                        MR. POLLAND:     Aunt and uncle.

12                        THE COURT:     Aunt and uncle.

13                       MR. POLLAND:      They were awarded PMC by this

14        Court.

15                       THE COURT:      Yes, ma'am.

16                       MS. ALLEN:      Lauren Allen, I am here on behalf of

17        the mother.

18                       THE COURT:      The mother's attorney.

19                       MS. ALLEN:      Callie Sheard.

20                       THE COURT:      I'm Elaina Butel, I'm acting as

21        local counsel for Ms. Allen.

22                       THE COURT:      Hey, please be quiet, I can't hear

23        up here.

24                       MS. CROW:     I'm Julie Crow, I was noticed as the

25       · amicus and -- .ad litem in the previous case and the ad litem in

            JILL BARTEK, CSR   ·313TH DISTRICT COURT         ( 713) 222-4 906
                                                                                 4



     1    this case.

     2                     THE COURT:     So, now, who called this hearing?

     3    Ms. Allen did?

     4                     MS. ALLEN:     Well, actually, the Court emailed me

     5    and set my motion for transfer as well as their motion to

     6    re-appoint the ad litem.

     7                     THE COURT:     Who wants to go first?

     8                     MS. ALLEN:     I'll go first, Judge.

     9                     MR. POLLAND:     Well, I would like to go first

 10      before her.

11                         MS. ALLEN:     I think it makes no --

12                         THE COURT:     Doesn't matter.

13                         MR. POLLAND:     I disagree.     Because once it's

14       transferred, you lose jurisdiction.

15                         THE COURT:     I understand that, Gary.

16                         MR. POLLAND:     So, I think I should go first.

17       We've asked that Juli Crow be re-appointed as amicus in the

18       case.    And both sides

19                         THE COURT:     Are you opposed to me appointing Ms.

20       Crow?

21                         MS. ALLEN:     Well, Judge, the order was actually

22       already signed with no notice to me, so I'm opposed to that

23       order.   I think if the case is transferred to Montgomery County

24       under the mandatory transfer provision, I don't think it would

25       make sense for the parties to have to pay a Harris County

            JILL BARTEK, CSR       313TH DISTRICT COURT         (713) 222-4906
                                                                                  5



     1    attorney to go to Montgomery County.         I'm not saying that I am

     2    opposed to an ad litem, period.        I just think it doesn't make

     3    sense for a Harris County ad litem.

     4                    MR. POLLAND:     And my argument would be that it

     5   is not a Harris County ad litem.        The reason Ms. Crow should be

     6   brought back, Judge, is she has all of the institutional

     7   knowledge of the case and she was the only lawyer involved, of

     8   this group, that was involved in this case all the way back to

     9   the beginning.

10                        THE COURT:     Juli, you are appointed as ad litem.

11                        MS. CROW:    Thank you.

12                        THE COURT:     But you had notice for this hearing,

13       right?

14                        MS. ALLEN:     I did have notice of today.    Yes,

15       sir.

16                        THE COURT:     By God, I got a new order I signed

17       just for you.

18                        MS. ALLEN:     I appreciate that, Judge.

19                        THE COURT:     No problem.

20                        MS. ALLEN:   And second, Judge, is my motion to

21       transfer.

22                        THE COURT:     Okay.

23                        MS. ALLEN:     The child has been living with the

24       aunt and uncle in Montgomery County for over two years.          So,

25       under Section 155.201(b) it would be a mandatory transfer to

            JILL BARTEK, CSR     313TH DISTRICT COURT          (713) 222-4906
                                                                                         6



     1    Montgomery County.      So, I'm asking -- it's the convenience to

     2    the respondents.      That's where they live.       They're the ones who

     3    moved the child there, and we're asking the Court to transfer

     4    the case to Montgomery County.

     5                       MR. POLLAND:     Well, under those circumstances

     6   it's related to the convenience of the respondents, and I                      we

     7   do not want the case transferred, Judge.            We would prefer the

     8   case stay here because the Court also has knowledge of the

     9   background of the case since this case originated as a CPS

10       case.     And the added benefit, if it stays here, then Ms. Butel

11       can also stay on the case and work on it which is a positive in

12       my mind.

13                           THE COURT:     Who's the judge of Montgomery

14       County?    Cathy?

15                           MS. ALLEN:     We have a bunch of different

16       specialized family law court's now.            So, we've got Judge

17       Gilbert in the 14th, Judge McDonald in the county court, Judge

18       Mayes, there's

19                           THE COURT:     Judge Mayes is still there?

20                        MS. ALLEN:        He's.actually not running for the

21       Bench again, but he has been there for 20 years, same Bench.

22                        THE COURT:        Juli, do you have an opinion?

23                        MS. CROW:       Your Honor,   just because of my          I

24        '
         have traveled to Montgomery County for cases that have been

25       transferred before, and it was a nightmare.            I would much

           JILL BARTEK, CSR         313TH DISTRICT COURT         (713) 222-4 90 6
                                                                                   7



     1   prefer it stay here.

     2                    MS. ALLEN:     Judge, and if I can add -- well,

     3   under Section 155.204 of the Code, if you don't file a

     4   controverting affidavit within the answer period, then it's --

     5   that, again, is a mandatory transfer, so -- not only does the

     6   Code date the mandatory, but no controverting affidavits were

     7   filed, and we'd ask that it be transferred to Montgomery

     8   County.

     9                    THE COURT:     Motion to transfer denied.     Case is

 10      reset to when?    When would you like to come back and argue some

 11      more?

 12                       MS. ALLEN:     Well, Judge --

13                        THE COURT:     She is taking all of this down, so

14       you can --

15                        MS. ALLEN:     I don't have my calendar in front of

16       me, but I guess we can notice up a temporary orders hearing.

17                        MR. POLLAND:     That's fine.     The attorneys can

18       confer and come up with a date that works.          I'm fine with that.

19                        MS. ALLEN:     Thank you, Your Honor.

20                        THE COURT:     Good to see you.

21                        MR. POLLAND:     Thank you, Judge.

22                        MS. ALLEN:     Thank you.

23                            (Hearing concluded.)

24

25

           JILL BARTEK, CSR      313TH DISTRICT COURT          (713) 222-4906
                                                                          8



     1   STATE OF TEXAS

     2   COUNTY OF HARRIS

     3

     4        I, Jill Bartek, Official Court Reporter in and for the

     5   313th District Court of Harris, State of Texas, do hereby

     6   certify that the above and foregoing contains a true and

     7   correct transcription of all portions of evidence and other

     8   proceedings requested in writing by counsel for the parties to

     9   be included in this volume of the Reporter's Record in the

 10      above-styled and numbered cause, all of which occurred in open

11       court or in chambers and were reported by me.

12            I further certify that this Reporter's Record of the

13       proceedings truly and correctly reflects the exhibits, if any,

14       offered by the respective parties.

15            WITNESS MY OFFICIAL HAND on this the 30th day of

16       November, 2015.

17

18

19                                /s/Jill Bartek, CSR

20                               Jill Bartek, CSR
                                 Texas CSR 5065
21                               Official Court Reporter
                                 313th District Court
22                               Harris ·County, Texas
                                 1200 Congress, 5th Floor
23                               Houston, Texas 77002
                                 Telephone: 713-222-4900
24                               Expiration: 12/31/2015

25

           JILL BARTEK, CSR   313TH DISTRICT COURT       (713) 222-4906
Appendix B -Tex. Fam. Code §155.201




                                      B-1
                                              Tex. Fam. Code§ 155.201
          This document is current tln·ough the 2015 regular session, 84tl1 Legislaiure, Chapters: 3-11, 13-20,
          22-32, 34-46, 48, 51-62, 63-68, 70-81, 83, 85-96, 98-99, 101-102, 104-105, 107-112, 114, 116-130,
           132-134, 136-141, 143-149, 151-156, 158-159, 161, 163, 165-172, 174, 176, 178-180, 182, 184,
          186-200, 202-207, 209-224, 227, 229-234, 236-241, 244-248, 251-252, 254-255, 257-261, 263-268,
               270-287, 289-295, 297-300, 302-311, 314, 316-322, 325, 327-328, 333, 335-358, 360-363,
            365-367, 369-373, 375-381, 383-393, 395-400, 402-407, 409-414, 416-421, 423-424, 426-428,
         430-434, 436, 439-447, 449-456, 458-464, 466-468, 472-479, 482-487, 489-495, 497-504, 506-514,
         516-526, 528-531, 533-540, 542-548, 550-553, 555-556, 558-560, 563-568, 570, 572-576, 578-584,
              586-590, 592-596, 600-601, 605-611, 613-614, 616-622, 624, 626, 628-629,' 631-646, 648,
              650-662, 664-665, 667-671, 673-683, 685-686, 688-696, 698, 700-702, 704-705, 707, 709,
            711-712, 714-715, 717-718, 720, 722-728, 730-733, 735, 737-751, 753-764, 767-769, 771-776,
            778-786, 788-796, 798-811. 813-820, 822-825, 827-835, 839-840, 842-844, 848-853, 856-859,
           861-869, 871, 874-876, 879-884, 886-887, 889-895, 897-907, 909, 912-914, 916-923, 926-928,
              930, 933, 936-937, 939, 941-943, 947, 951-954, 956, 958-961, 963-965, 967-978, 980-983,
            986-988, 990-991, 994-999, 1001, 1003, 1005-1008, 1010, 1012-1022, 1024-1030, 1033-1036,
           1038-1043, 1045, 1047, 1049-1052, 1056-1064, 1066, 1069, 1071-1072, 1077-1078, 1081-1087,
         1090-1093, 1095-1103, 1105-1107, 1110-1116, 1118-1125, 1127-1130, 1132-1137, 1140, 1142-1147,
         1149-1152, 1154-1156, 1159-1160, 1162-1167, 1169, 1171-1172, 1174-1177, 1180-1181, 1184-1190,
               1192, 1194-1202, 1204-1205, 1207-1210, 1212-1213, 1216, 1218, 1220-1221, 1223-1224,
               1226-1235, 1237-1241, 1245-1250, 1253-1254, 1256, 1258-1260, 1263-1267, 1269-1270,
                                                1274-1275, 1277, 1282

         Tex:asstatutes& CodesAnnotated by Lex:isNex:is® >Texas Family Code > TitleSTheParent-Child
         Relationship and the SUit Affecting the Parent-Child Relationship > subtitle B SI.lits Affecting the
         Parent-Child Relationship > Chapter 155.Continuing, Exclusive Jurisdiction; Transfer > SUbchapter
         C Transfer of ConUnuing, Exclusive Jurisdiction

         SE:c. 155.201. Mandatory Transfer.
           (a)     On the filing of a motion showing tl1at a suit for dissolution of the mruriage of the child's
                 parents has been filed in another court and requesting a transfer to that court, the court having
                 contiuning, exclusive jurisdiction of a suit affecting the imrent-chilcl relationship shall, ·within
                 the time required by Section 155.204, transfer !he proceedings to the conrt in which the
                 dissolution of the marriage is pending. The motion must comply with the requirements of
                 Section 155.204(a) .
          .(b)     If a suit to modify or a motion to enforce an order is filed iu the court having continuing,
                 exclusive jurisdiction of a- suit, on the timely motion of a party the court shall, \vithin the time
                 required by Section 155.204, transfer the proceeding to another county in this state ifthe child
                 has resided in the other county for six months m- longer.
          (c)     If a suit to modify or a motion to enforce an order is pending at the time a subsequent suit to .
                 modify or motion to enforce is filed, the court may transfer fue proceeding as provided by
                 Subsection (b) onlyifthe court could have transfeU'ed the proceeding at the time the first motion
                 or suit was filed.


's://advance.lexis.com/deliverysecondarywindow/?pdmiid= 10005 l 6&crid=bd6180e6-0ffa-49db-a9af-14f988... 11/24/2
                                                                                                  Page 2 of 2
                                                       Tex. Fam. Code § 155.201


          History

          Enacted by Acts 1995, ?4th Leg., ch. 20 (H.B. 655), § 1, effective April 20, 1995; am. Acts 1999,
          ?6th Leg., ch. 1135 (H.B. 3786), § I, effective September 1, 1999; am. Acts 2005, 79th Leg., ch.
          916 (H.B. 260), § 14, effective June.18, 2005.

          Texas Statutes & Codes Annotated by LexisNexis®
          Copyright «::> 2015 Matthew Bender & Company, lnc.
          a member of the LexisNexis Group. All rights reserved.




,s:f/advance.lexis.corn/deliverysecondarywindow/?pdmfid=l 0005 l 6&crid=bd6180e6-0ffa-49db-a9af- l 4 f988... 11/24/2
Appendix C-Tex. Fam. Code §155.204




                                     C-1
                                                Tex. Fam. Code§ 155.204
          This document is current tl.irough the2015 regular session, 84th Legislature, C'J1apters: 3-11; 13-20,
          22-32, 34-46, 48, 51-62, 63-68, 70-81, 83, 85-96, 98-99, 101-102, 104-105, 107-112, 114, 116-130,
            132-134, 136-141, 143-149, 151-156, 158-159, 161, 163, 165-172, 174, 176, 178-180, 182, 184,
          186-200, 202-207, 209-224, 227, 229-234, 236-241, 244-248, 251-252, 254-255, 257-261, 263-268,
               270-287, 289-295, 297-300, 302-311, 314, 316-322, 325, 327-328, 333, 335-358, 360-363,
             365-367, 369-373, 375-381, 383-393, 395-400, 402-407, 409-414, 416-421, 423-424, 426-428,
          430-434, 436, 439-447, 449-456, 458-464, 466-468, 472-479, 482-487, 489-495, 497-504, 506-514,
          516-526, 528-531, 533-540, 542-548, 550-553, 555-556, 558-560, 563-568, 570, 572-576, 578-584,
               586-590, 592-596, 600-601, 605-611, 613-614, 616-622, 624, 626, 628-629, 631-646, 648,
               650-662, 664-665, 667-671, 673-683, 685-686, 688-696, 698, 700-702, 704-705, 707, 709,
            711-712, 714-715, 717-718, 720, 722-728, 730-733, 735, 737-751, 753-764, 767-769, 771-776,
            778-786, 788-796, 798-811, 813-820, 822-825, 827-835, 839-840, 842-844, 848-853, 856-859,
            861-869, 871, 874-876, 879-884, 886-887, 889-895, 897-907, 909, 912-914, 916-923, 926-928,
              930, 933, 936-937, 939, 941-943, 947, 951-954, 956, 958-961, 963-965, 967-978, 980~983,
            986-988, 990-991, 994-999, 1001, 1003, 1005-1008, 1010, 1012-1022, 1024-1030, 1033-1036,
           1038-1043, 1045, 1047, 1049-1052, 1056-1064, 1066, 1069, 1071-1072, 1077-1078, 1081-1087,
         1090-1093, 1095-1103, 1105-1107, 1110-1116, 1118-1125, 1127-1130, 1132-1137, 1140, 1142-1147,
         1149-1152, 1154-1156, 1159-1160, 1162-1167, 1169, 1171-1172, 1174-1177, 1180-1181, 1184-1190,
               1192, 1194-1202, 1204-1205, 1207-1210, 1212-1213, 1216, 1218, 1220-1221, 1223-1224,
               1226-1235, 1237-1241, 1245-1250, 1253-1254, 1256, 1258-1260, 1263-1267, 1269-1270,
                                                 1274-1275, 1277, 1282
         Texas Statutes & Codes Annotated by LexisNexisID > Texas Family Code > Title 5 The Parent-Child
         Relationship and the Si.lit Affecting the Parent-Child Relationship > Sl.lbtitle B SI.lits Affecting the
         Parent-Child Relationship > Chapter 155 Continuing, Exclusive Jurisdiction; Transfer > Sl.lbchapter
         C Transfer of Continuing, Exclusive Jurisdiction

         Sec. 155.204. Proce:lure for Transfer.
            (a)     A motion to transfer under Section 155.20l(a) may be filed at any time. The motion mnst
                  contain a certification that all other parties, including the attorney general, if applicable, have
                  been infonned of the filing of the motion.
            (b)    Except as provided by Subsection (a) or Section 262.203, a motion to transfer by a petitioner
                  or movant is timely if it is made at the time the initial pleadings are filed. A motion to transfer
                  by another party is timely if it is made on or before the first Monday after the 20th day after the
                  date of service of citation or notice of the suit or before the commencement of the hearing,
                  whichever is sooner.
           (c)      If a timely motion to transfer has been filed and no controverting affidavit is filed within the
                  period allowed for its filing, the proceeding shall, not later than the 21st day after the fmal date
                  of the period allowed for the filing of a controverting affidavit, be transferred without a hearing
                  to the proper cotui.
           (d)      On or before tl1e first Monday after the 20111 day after the elate of notice of a motiO!I to transfer
                  is served,. a party desiring to contest the motion must file a controverting affidavit denying tliat
                  grounds for the transfer exist


's://advance.lexis.com/delivezysecondarywindow/?pdm:fid= 1000 5 l 6&crid=ed610 5b5-e03 7-4 5b2-a6 59-c3 9db...              12/2/2
                                                                                                             Page 2 of2
                                                         Tex. Fam. Code § 155.204

             (e)    If a controverting affidavit contesting the motion to transfer is filed, each party is entitled to
                   notice not less than 10 days before the date of the heai.ing on the motion to transfer.
             (f)    Only evidence pertaining to the transfer may be taken at the hearing.
             (g)     If the court finds after the hearing on the motion to transfer that grounds for the transfer exist,
                   the proceeding shall be transferred to the proper comi not later than the 21st day after the date
                   the hearing is concluded.
             (h)     An order transferring or refusing to transfer the proceeding is not subject to interlocutory
                   appeal
            (i) If a transfer order has been signed by a court exercising jmisdiction under Chapter 262, a party
                may file the transfer order with the clerk of the court of continuing, exclusive jurisdiction. On
                receipt and without a heai.ing, the clerk of tile court of continuing, exclusive jurisdiction shall
                transfer the ftles as provided by this subchapter.

          History

         Enacted by Acts 1995, 74th Leg., ch. 20 (H.B. 655), § I, effective April 20, 1995; am. Acts 1999,
         76th Leg., ch. 1150 (H.B. 3838), § 1, effective September 1, 1999; am. Acts 1999, 76th Leg., ch.
         1390 (R_B_ 1622), § 14, effective September 1, 1999; am. Acts 2005, 79th Leg.., ch. 916 (H.B.
         260), § 15, effective June 18, 2005.

         Texas StaJ.utes & Codes Annotated by LexisNexis®
         Copyright© 2015 Matthew Bender & Company, Inc.
         a member of the Lex.is.N"exis Group. All rights reserved.




•s://advance.lexis.com/deliverysecondarywindow/?pdmfid=l 0005 l 6&crid=ed6105b5-e03 7-45b2-a659-c3 9db...                  12/2/2
Appendix D - Motion to Transfer




                                  D-1
          .      ,,:   .·
                                                                                                                                       10/8/2015 2:23:26 PM
                                                                                                                    Chris Daniel - District Clerk Harris County
                                                                                                                                       Envelope No. 7292481
                                                                                                                                          By: LONNA EVERS
                                                                                                                                 Filed: 10/8/2015 2:23:26 PM




                            J;NTHEJNTEREST 01'                                 *§   XN ·nm DISTRICT CQFRT

                                                                               §    J13 ,JlJDIClAL DISTRICT
                                                                               §
                                                                               §    H:,&..ltfHSCOtTNTY, TEXAS

                                                                  MOTION TO TRANSFER

                                      TI1is Mt1tio1i to Transfer is brought by CALLIE LYNN SHEARD, :Petiifoner, wbo
                            req·· uests tl'ansfer ofihis proceeding.
                                                      ·:i:     ......




                                    1.      Jitris(iictio11

                                 . This Court has acauited atid retains c6ntinut~g; e-;.;clusiw jurisdiction of this suit and .of
                            foe ¢lu1d the subjectofthls su.it 1"~ a resWt of prior proceedings.



                                    111e principal residence of the phild is in Montgoiili·'./                    .//''/·j.~·f<
                                                                            /  / "' " /'YJ/,· • ,
                                                                                ""'.·. / /i i{/j<7·'l'.7.
                                                                                                            f..1/7
                                                                                                          /,.-if;
                                                                                                                .'/
                                                                                                                      0
                                                                                                                    t._ZA,7 ______
                                                                                                        . ·. _,__
                                                                           Br/ 1\/1>1~&:-"_._,,_/~·~u ,,,_,_P,,,_/_.
                                                                            'L,auren H. Allen
                                                                              State Har No, 24080764
                                                                              Lam                                                                  - CALdb
                                                        i\.ttomey tor . · ' ' ...,- 'S., .H..E'
                                                                              L:Y.,'iN          ""'
                                                                                              rv:wJ




          r cehify th:at4 tnie.copy.ohhe will b;o served on .each al1QJ)WY of record in <1ccordance
  t\'itlttheTexas lh1]('\s of Civil P!'ocedtm\ by !laving the ;;;ivil proqcss server, David Lanoue or bis
.· a.~ent, serve the parties withcit~tion(s) and a copy oftbfa motion, as wiH b;o duly noted qn tlw
 ret:qpl filed with this court.

                                                 /'
                                                     .tq/I!l
                                                         //)! J '
                                                                                      4/
                                                                                    l/f/:~f
                                                 I        l_Al/f' -{.4-:.1      $-4:-t!/''k:-~;;:'~¥
                                                j. J'   t V"" Vt-'" 'L--:~~·   .~   ..i:_ ..--        I, Chris Daniel, District Clerk of Harris
         Coun~;,  Texas certifi; that this is a trne and
        correct copy of the original record filed and or
        recorded in my office, electronically or hard
        copy, as it appears on this date.
        \/Jitness my official hand and seal of office
        this November 25 2015


        Certified Document Number:          67406616




        Chris DanieL DISTRICT CLERK
        HARRIS COUNTY, TEXAS




   In accordance with Texas Governm.ent Code 406.013 electronically transmitted authenticated
   docmnents are valid. If there is a question regarding the validity of this document and or seal
   please e-mail support@hcdistrictclerk.com


·-·---~-.~~---~---------------
Appendix E - Petition to Modify Parent-Child Relationship




                                                            E-1
                                                                                                10/13/2015 10:20:10 AM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 7344723
                                                                                               By: CRISTINA ALARCON
                                                                                         Filed: 10/13/201510:20:10 AM
     NOTICE: THIS DOCUMENT
     CONTAINS SENSITIVE DATA

                                          NO. 2012-Q1222J

 IN THE INTEREST OF                                §       IN THE DISTRICT COURT
                                                   §
                                                   §       313 JUDICIAL DISTRICT
                                                   §
 A CHILD                                           §       HARRIS COUNTY, TEXAS

                 PETITION TO MODIFY PARENT-CHILD RELATIONSHIP

 1.      Discovery Level

        Discovery in this case is intended to be conducted under level 2 of rule 190 of the Texas
 Rules of Civil Procedure.

 2.      Parties and Order to Be Modified

         This suit to modify a prior order is brought by CALLIE LYNN SHEARD, Petitioner.
 The last three numbers of CALLIE LYNN SHEARD's driver's license number are- The last
 three numbers of CALLIE LYNN SHEARD's Social Security number are•.

       Petitioner is the mother of the child and has standing to bring this suit. The requested
modification will be in the best interest of the child.

         Respondents are JUDY O'DELL and RONALD O'DELL.

     The order to be modified is entitled "DECREE FOR TERMINATION AS TO THE
FATHER, J - P - A N D DECREE IN SUIT AFFECTING THE PARTENT-CHILD
REALTIONSHIP AS TO THE MOTI-IER, CALLIE ANDERSON AKA CALLYE ANDERSON
AKA CALLIE LYNN SHEARD" and was rendered on June 18, 2013.

3.       Jurisdiction Seeking Transfer

        This Court has continuing, exclusive jurisdiction of this suit. However, a transfer is
being sought transferring this case to Montgomery County, Texas under mandatory venue
provisions.

4.      Child

        The following child is the subject of this suit:

            Name: E-~p_,
            Sex: Male

In the Interest ofP -
Original Petition to Modify                                                                     Page 1
             Birth date: -
             County ofresidence: Montgomery

 5.      Parties Affected

         The following parties may be affected by tills suit:

                Name: JUDY O'DELL
                Relationship: maternal great aunt
                       Process should be served.

                Name: RONALD O'DELL
                Relationship: maternal great uncle
                       Process should be served.

 6.     Child's Property

         There has been no change of consequence in the status of the child's property since the
 prior order was rendered.

 7.     Modification ofC011servatorship, Possession and Access

       The order to be modified is not based on a mediated or collaborative law settlement
 agreement. The circumstances of the child, a conservator, or other party affected by the order to
 be modified have materially and substantially changed since the date of rendition of the order to
 be modified.

        Conservatorship:
                Petitioner request
        s that she be appointed as the sole managing conservator of the child, or in the alternative,
        as a joint managing conservator of the child with the right to designate the primary
        residence of the child.

              The Respondents should be removed as conservators, or in the alternative, be
        named possessory conservators.

        Rights & Duties:

            Petitioner requests that the rights and duties of the respective conservators of the
            child be modified to provide as follows:

                       Petitioner should have the following rights:

                       1.      the right to receive information from any other conservator of the
                               children concerning the health, education, and welfare of the
                               children;

In the Interest ofP -
Original Petition to Modify                                                                   Page 2
                       2.     the right to confer with the other parent to the extent possible
                              before making a decision concerning the health, education, and
                              welfare of the children;

                       3.     the right of access to medical, dental, psychological, and
                              educational records of the children;

                       4.     the right to consult with a physician, dentist, or psychologist of the
                              children;

                       5.     the right to consult with school officials concerning the chilcken's
                              welfare and educational status, including school activities;

                       6.     the right to attend school activities;

                       7.     the right to be designated on the children's records as a person to
                              be notified in case of an emergency;
                       8.
                              the right to consent to medical, dental, and surgical treatment
                              during an emergency involving an immediate danger to the health
                              and safety of the children; and

                       9.     the right to manage the estates of the children to the extent the
                              estates have been created by the parent or the parent's family.

               Petitioner should have the following rights and duties:

                       10.    the duty of care, control, protection, and reasonable discipline of
                              the children;

                      11.     the duty to support the children, including providing the children
                              with clothing, food, shelter, and medical and dental care not
                              involving an invasive procedure;

                      12.     the right to consent for the children to medical and dental care not
                              involving an invasive procedure; and

                      13.     the right to direct the moral and religious training of the children.

                      Petitioner should have the following rights, to be exercised exclusively by
              Petitioner, and in the alternative, independently:

                      14.     The right to designate the child's primary residence;

                      15.     The right to select which school or schools the child will attend


In the Interest ofP -
01iginal Petition to Modify                                                                   Page 3
                                and make other educational decisions;

                        16.     The right to consent to medical and dental treatment involving
                                invasive procedures in situations not constituting an emergency;

                        17.     The right to consent to medical treatment involving invasive
                                procedures in an emergency;

                        18.     The right to consent to psychological and psychiatric treatment for
                                the child;

                        19.     The right to represent the child in legal proceedings

                        20.     The right to represent the child when the child's action is required
                                by an agency of the government of the United States, one of its
                                states or territories, or a foreign government;

                        21.    The right to consent to marriage and enlistment in the am1ed
                               forces;

                        22.    The right to the services and earnings of the child; and

                        23.    The right to receive and give receipt for periodic payments for the
                               support of the child and to hold or disburse these funds for the
                               benefit of the child


        Possession & Access:

                 Petitioner believes that the parties will enter into a written agreement containing
        provisions for modification of the order providing for possession of and access to the
        child. If the parties do not reach an agreement, the Court should render such an order
        that is in the best interest of the child, ensuring frequent and continuing contact with his
        mother, and, if the Court feels it is necessary, giving the Respondents visitation with the
        child of one weekend per month for a period of six months to be stepped-down with no
        court ordered periods of visitation.

        The requested modification is in the best interest of the child.

8.     Req_uestfor Attorney's Fees, Expenses, Costs, and Interest

        It was necessary for Petitioner to secure the services of Lauren H. Allen, a licensed
attorney, to preserve and protect the child's rights. Respondent should be ordered to pay
reasonable attorney's fees, expenses, and costs through trial and appeal, and a judgment should
be rendered in favor of this attorney and against Respondent and be ordered paid directly to
Petitioner's attorney, who may enforce the judgment in the attorney's own name. Petitioner

Jn the Interest of
Original Petition to Modify                                                                    Page4
        .1.       Prayer

             . Petitio(\ef: prays thaJ citadon mid no)ic,e issue afrequired by la\v and that the C\mrt enter
        its nrdetsin ac;cordnnce \-\i,tll fae allegations contained in this petition.

                  P\ltitionerprays for attorney's foe$, e:tpcnses, ctist~. and interest as. tequested ahlive.




                                                                    R.espectfully $l1\:ii1tit1i,"i:l,

                                                                    Law Otllc;~ of John.E. Choate
                                                                    l J6 \Vest Le'\\~s
                                                                    Conrol\ TX 77301
                                                                    Tel: (936) 441-2999
                                                                    f(lX: (93(\) :J,~8-567()
                                                                                   /!i
                                                                                 ,,<

                                                                         A~/                            !l ,lj//'
                                                                        / \l.J'l[j1t1 ' ' h'- f 1£.f /
                                                                    B{/ . i ( l".c..U.f·,,-·{.~} l f,·'p'i.>1.~-·L
                                                                         I.:anrei1 U. AU~n
                                                                         State Bar No.24080764
                                                                         Lauren@ContocI,awOffice.coin
                                                                         Attorney forPetitiai1er




l."
 '




      x-;,.-,.r-!1-f-ln-.-,e-.n-··s_{_i.1_f_f._.-.-.-.- - . ··-··-·-····----.·-····-···~-----·
      Odginal Pditfon to Modi:(y
...




      I, Chris Daniel, District Clerk of Harris
      County, Texas certif; that this is a true and
      correct copy of the original record filed and or
      recorded in my office, electronically or hard
      copy, as it appears on this date.
      Witness my official hand and seal of office
      this November 25 2015



      Certified Document Number:          67453924




      Chris Daniel DISTRICT CLERK
      HARRIS COUNTY, TEXAS




In accordance with Texas Govenunent Code 406.013 electronically tnmsmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@ltcdistrictclerk.com
Appendix F-Citation Return on Ronald O'Dell




                                              F-1
                                                                                                                             11/2/201512:15:43 PM
                                                                                                           Chris Danie! - District Clerk Harris County
                                                                                                                               Envelope No. 7637693
                                                            CAUSE NO. 20l20J,?.22J                                                 By: STACEY RILEY
                                                                                                                       Filed: 11/2/201512:15:43 PM

                                                            RECEIPT             NO.                                 0.00               CIV
                                                                                    **********                              'l'R     82446619
PLAINTIFF: TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES                                                   In The  313th
   vs.                                                                                                          Judicial District Court
DEFENDANT: ANDERSON, CALLIE                                                                                     of Harris County, Texas
                                                                                                                313TH DISTRICT COORT
                                                                                                                Houston     TX
                                                          CITATION
THF. STATR OF TEXAS
County of Harris




TO: O'DELL, RONALD
     24223 EVERGREEN RD        PORTER TX 77365



     Attached is a copy of MOTION 'l'O TRANSFER

This instrument was filed on the 13th day of October. 2015, in the above cited cause number
and court. The instrument attached describes the claim against you.

    YOU HAVE BEEN SUED, You may emp1oy an attorney_ If you or your attorney do not file a
written answer with !;he District clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:
    This citation was issued on 20th day of October, 2015, under my hand and
seal of said court.

Issued at request Of:
                                             .. . .r~~::~~?;    •




        I, Chris Daniel, District Clerk of Hanis
        County, Texas certify that this is a trne and
        correct copy of the original record filed and or
        recorded in my office, electronically or hard
        copy, as it appears on this date.
        \Vitness my official hand and seal of office
        this November 25, 2015


        Certified Document Number:          67699024




        Chris DanieL DISTRICT CLERK
        HARRIS COUNTY, TEXAS




In accordanc1e with Texas Govenrment Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and 01· seal
please e-mail support@hcdisnictderk.com
                            Appendix G- Citation Return on Judy O'Dell




                                                                         G-1




-   --------------------   - - - -
        "                                                                                                                                          11/2/2015 12:15:43 PM
                                                                                                                                Chris Daniel • District Clerk Harris County
                                                                                                                                                    Envelope No. 7637693
                                                                                          CAUSE NO. 201201222,J
                                                                                                                                                       By: STACEY RILEY
                                                                                                                                            Filed: 11/2/201512:15:43 PM
                                                                                          RECEIPT        NO.                             0.00         CIV
                                                                                                              **********                       TR # 82446589
                           PLA!NTIF'F: TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SEilVJ'.CES                                          In The 313th
                              vs.                                                                                                     JUdicial District Court
                           DEE'BNDl'INT: ANDERSON, CALLIE                                                                             of Harris County, Texas
                                                                                                                                      313TH DISTRICT COURT
                                                                                                                                      Houston    TX
                                                                                         CITATT.ON
                           THE STATE OF TEXAS
                           County of Harris




                           TO: O'DELL, JUDY
                               24223 EVERGREEN RD             PORTER TX 77365




                               Attached is a copy of MOTION TO TRANSFER

                           This instrument was filed on the 13th day of October. 201s, in the above cited cause number
                           and court. The instrument attached describes the claim against you.

                                YOU HAVE BEB.."r SUED,          You may employ an attorney.                          If you or your attorney do not. file a
                          written answer with the District Clerk who issued this citation by 10:00 a.m. on the Monday
                          next following the expiration of 20 days after you were served this citation and petition,
                          a default judgment may be taken against you.

                          TO   OFF~CBR   SF.RVING:
                              This citation was issued on 20th day of October, 201s, under my hand and
                          seal of said court.
                                                                               _....-~;··1-i~~;···,..          ~ (~
                                                                                                                 /iJ . -
                          Issued at request of:
                          ALLE:N, LAUREN H
                          116 WEST LEW.CS
                          CONROE 1 TX 77301
                                                                          tg
                                                                             /A,,
                                                                           /§./'
                                                                          ~""' \
                                                                                 lU \
                                                                           \ '~;\,
                                                                                      ......... ~...
                                                                                             "•\ tb<1ffiIS
                                                                                                      %t~r1s
                                                                                                               D EL, District Clerk
                                                                                                              county, Texas
                                                                                                   J ~~1 Caroline       Houston, Texas 77002
                                                                                                 ./~~·:i?.O. Box 4651, Uouston, Texas 77210)
                                                                            \. "IS't:·· ........... ~"\-· /
                          Tel: (936} 441-2999
                          Bar No.: 24080764                                          rJ  *
                                                                              .....................
                                                                                                  t:i•. •••·• GENERATED
                                                                                                                '       BY: ALARCON, CRJ;STINA        l?4Gff 10218073

                                                                          OFFICER/AUTHORIZED PERSON RETURN

                          Came to hand at /:2.J:li•clock                  --J2 .M.,              on   th~ 2J_ day of 1£-.../o.4z~                  ·-·---' ~-
                          Executed at (address)               25'.223 :fitn:..r,-;cce/Ja, !?od               :•clock      ~p.._.M.,    on   the~ day          of   17c,-:zf:l.Jd1
                           ';l.rrJ.{ by del:i.ve;t;';i.ng to                 i                                     .I/'
                                                                                                   defendant, in person, a
                          true copy of this Citation togethe   with the,accom!}~in~~                     copy(ies) of the
                                                           • 1lA 17' (j I;              A    f
                                                                                             V /".       f AZ, //
                          attached thereto and I endorsed o~sikid cdpy of t~~~ita idii 'th q,_ate !!elivery.
                                                                                                                 Pe ti ti on,
                                                                                                                   .i..;. Ir""
                          To certify which I affix my hand officially this .du...J__ day of O"(ilb/J_'-L.(                                                    I   4k::)-·
"""0
                          Fee:$ _ _ _ __

                                                                                                                          _ _ _ of _ _ _ _ _ County, 'I'exas




                          on. this day,   DM/t? lt/JN"()ljE..                       , known to me to be the person whose
                          signature appears on the foregoing return, personally appeared _ After being by me duly sworn,'
                          he/she stated that this citation was executed by him/her in the exact manner recited on the
                          return.                                                                         j
                          SWORN TO AND     SUB""'S"'C"RI"B:'E"D""'BE"'F"'O"'RE=ME=,~on   this      dO          day,   of~£/L ~ .J>J'S.
                                                       ~~L-
                                                 Norcuy PubUc, Stole 01 Teicos
                                                   MyComml~lon EXlllres
                                                                                                                          -~
                                                                                                                           ~ ~ ~
                                                                                                                           !:    ub
                                                        May 12, 20.19
                                  "·'


       ---   ---~----------------
     .'




     I, Chris Daniel, District Clerk of Harris
     Count                       Appendix H - Respondent's Motion for Reappointment of
                                    Attorney Ad Litem for Child




                                                                                                                  H-1


--·-----------   -------·-------..,...--~------~--·~·-·-·---
                                                   - -------------=----- ------ - -   -~-------   ~---~   -----   ----~--
                                                                                           11/6/2015 4:52:15 PM
                                                                      Chris Danie! - District Clerk Harris County
                                                                                          Envelope No. 7730534
                                                                                            By: STACEY RILEY
                                                                                   Filed: 11/6/2015 4:52:15 PM


                               CAUSE NO. 2012-01222J

IN THE INTEREST OF                         §    IN THE DISTRICT COURT OF
                                           §
                                           §    HARRIS COUNTY, TEXAS
                                           §
CHILD                                      §    313TH JUDICIAL DISTRICT

     RESPONDENTS' MOTION FOR REAPPOINTMENT OF ATTORNEY AD
                        LITEM FOR CHILD

     Respondents, JUDY O'DELL and RONALD O'DELL ("Respondents") ask the

Court to rn-appoint the Attorney Ad Litem for the Child the subject of this suit in

this case, as authorized by Texas Family Code section 107.021.

                                   BACKGROUND

1.        The child is E--~~

2.        Respondents JlJDY O'DELL and RONALD O'DELL are husband and wife,

and are the Joint Managing Conservators of the child.

3.        The mother of the child the subject of this suit is CALLIE LYNN SHEARD

(''Ms. Sheard").      Respondents have filed a counte1· petition requesting the

termination of Ms. Sheaxd's paxental rights.

4.        The fathex of the child the subject of this suit is J - P - . and his

parental rights have been terminated by this court.

5.        Ms. Sheard filed a Petition to Modify Parent-Child Relationship on October

13, 2015. The Decree to be modified is the Court's June 18, 2013, Decree for

Termination as to the Father,    J•laP~••and          the Decree in Suit Affecting the

Parent-Child Relationship as to the Mother, Callie Anderson AKA Callye Anderson

AKA Callie Lynn Sheard, in the pre-existing suit brought against Ms. Sheard by




 -----   ------ - - - - -
the Texas Department of Child and Family Protection.

6.        The Court previously appointed Juliane Crow as Attorney Ad Litem for the

child the subject of this suit.

7.        Respondents request that the Court reappoint Juliane Crow as Attorney Ad

Litem for the child the subject of this suit.

                            ARGUMENT & AUTHORITIES

     8.   In a private termination suit, a court must appoint either an amicus attorney

to assist the court in protecting the interests of the child or an attorney ad litem to

represent the child if no other amicus attorney or attorney ad litem has been

appointed and no party to the suit can adequately represent the child's interests.

Tex. Fam. Code §107.02l(a-l); In re KM.M., 326 S.vV.3d 714, 715 (Tex. App.-

Amarillo 2010, no pet.); In re KD.S., No. 09-11-00367-CV (Tex. App.-El Paso 2012,

pet. denied) (memo op.; 3-29-12). Before making an appointment, the court must (1)

consider the parties' ability to pay the amicus attorney's or attorney ad !item's

reasonable fees and (2) balance the child's interests against the cost to the parties,

taking into account the cost of available alternatives for resolving issues without an

appointment. Tex. Fam. Code §107.021(b)(l).

9.        Respondents ask the Court to re-appoint Juliane Crow as Attorney Ad Litem

in this case as it appears that no party to the suit can adequately represent the

child's interests.

10.       The appointment of an Attorney Ad Litem is proper in this case because the

parties are capable of paying the Attorney Ad Litem's reasonable fees and the
child's interests outweigh the potential costs to the parties, even after considering

other available alternatives to the appointment.

                                         PRAYER

11.    For these reasons, Respondents ask the Court to re-appoint Juliane Crow as

Attorney Ad Litem for the child the subject of this suit, in order to protect the

interests of the child and issue an order granting the Attorney Ad Litem immediate

access to the child and any information relating to the child, including privileged

and confidential information.

                                         Respectfully submitted,

                                         By: /S/ Garv M. Polland
                                         Gary M. Polland
                                         State Bar No. 16095800
                                         Valerie L. Brock
                                         State Bar No. 12074610
                                         2211 Norfolk, Suite 920
                                         Houston, Texas 77046
                                         Telephone: 713-621-6335
                                         Facsimile: 713-622-6334
                                         Email: pollandlaw@yahoo.com
                                         ATTORNEYS FOR RESPONDENTS/
                                         COUNTER-PETITIONERS

                         CERTIFICATE OF SERVICE
            .                   v
I hereby certrfy that on the \.{)
                                    ~~
                                         day of November 2015, a true and correct
copy of the foregoing J:viotion for Re-Appointment of Attorney Ad Litem for Child
was forwarded via facsimile and/or via first class mail or hand-deliveiy to
opposing counsel in accordance with the Texas Rules of Civil Procedure as follows:

Via Facsimile (936)441-2999
Lauren H. Allen
Attorney for· Callie Lynn Sheard
                                               /SI Gary M. Polland
                                               Gary M. Polland
    '    '




        I, Chris Daniel, District Clerk of Harris
        County, Texas certify that this is a true and
        correct copy of the original record filed and or
        recorded in my office, electronically or hard
        copy, as it appears on this date.
        Witness my official hand and seal of office
        this November 25 2015


        Certified Document. Number:         67788178




        Chris Daniel DISTRICT CLERK
        HAP-R!S COUNTY, TEXAS




In accordance with Texas Govenunent Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictderk.com
Appendix I - Order Appointing Attorney Ad Litem




                                                  I-1
                                                                                            g.,~od-.~
                                                                        FD~itrri~a~11) ~J
                                                                                               1
           ORIGINAL
                                                                                       Cl
                           CAUSE NO. 2012-01222J
                                                                Time:
                                                                                 /Cf
                                                                         Nov 1 °'k
                                                                              0 2015
                                                                                                   /J..JO
                                                                                                    J
                                                                     ~.-
IN THE INTEREST OF                      §     IN THE DIS             ~ cou'rt·r~
                                        §                                     Dcp!Jty

                                        §     HARRIS COUNTY, TEXAS
                                        §
CHILD                                   §     313TH JUDICIAL DISTRICT


          ORDER REAPPOINTING ATTORNEY AD LITEM FOR CHILD

      After considering Respondent's Motion for Re-Appointment of Attorney Ad
Litem for the Child, the response, and arguments of counsel, the Court.

  GRANTS the motion, finds that the appointment of an Attorney Ad Litem for the
child the subject of this suit is necessary to ensure that E         A
P - best interest is adequately represented, and re-appoints JUILANE
"JULI" CROW, State Bar No. 24000653, P.O. Box 10152, Houston, Texas 77206,
Telephone: 281-382-1395, Facsimile: 713-422-2389, as Attorney Ad Litern for the
child.              ·

   1. Accordingly, the Court finds that Attorney Ad Litem is entitled to
 reasonable fees and expenses to be paid by Petitioner CALLIE LYNN SHEARD
 and Respondents JUDY O'DELL and RONALD O'DELL, and ORDERS CALLIE
 LYNN SHEARD to deposit $ I      5;o               ,        and JUDY O'DELL and
 RONALD O'DELL$ ::J Sn                               into Arnicus Attorney's trust
 account by '3.-.1~day of     N ~\J €...,,f)i:;P--.,      2015.

   2. IT IS FURTHER ORDERED that Attorney Ad Litem will have immediate
 access to the child.

   3. IT IS FURTHER ORDERED that Attorney Ad Litem will have immediate
 access to any information relating to the child, as authorized by Texas Family
 Code section 107.006. This information includes but is not limited to the records
 relating to medical, mental-health, and substance-abuse care or treatment,
 social services, law enforcement, school, probate or other court proceedings, or
 trusts or accounts of which the child is a beneficiary.

   4. IT IS FURTHER ORDERED that Attorney Ad Litem may investigate the
 facts of the case to the extent she considers appropriate ..

   5. IT IS FURTHER ORDERED that Attorney Ad Litem must perform all
 duties in this case regarding the child, including the following:


                                                  RECORDER'S MEMORANDUM
                                                  This Instrument Is cf poor quality
                                                        at the Orne of Imaging.
      a.   Within a reasonable time after the appointment, interview the
           following people:

           (1)    Any child that is four ur more years old and elicit, in a
                  devefopmentally appropriate manner, the child's expressed
                  objectives.

           (2)    Each person who has significant knowledge of the child's history
                  and condition, including foster parents of the child.

           (3)    The parties to the suit.

      b.   Obtain and review copies of relevant records relating to the child as
           provided by Section 107 .006.

      c.   Participate in the conduct of litigation to the same extent as an
           attorney for a party.

      d.   Take any action consistent with the child's interests that Attorney Ad
           Litem considers necessary to expedite the proceedings.

     e.    Encourage settlement and the use of alternative forms of dispute
           resolution.

     f.    Review and sign, or decline to sign, a proposed or ag1·eed order
           affecting the child.

  6. IT IS FURTHER ORDERED that Attorney Ad Litem will only be required
to attend court hearings when her presence is necessary to protect the child's
best interest.


                 NOV 1 02015
SIGNEDon~~~~~~~~-r;;:~~'--


                                   £kbL
                               JlfDGE PRESIDING




      ----------------------~
APPROVED AS TO FORM
AND ENTRY REQUESTED:

By: !SI Gary M. Polland
Gary M. Polland
State Bar No. 16095800
Valerie L. Brock
State Bar No. 12074610
221 1 Norfolk, Suite 920
J-louston, Texas 77046
Telephone: 713-621-6335
Facsimile: 713-622-6334
Email: pollandlaw@yahoo.com
AITORNEYS FOii RESPONDENTS
     I, Chris Daniel, District Clerk of Harris
     County, Texas certif1 that this is a true and
     con-ect copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 25 2015



     C ertifie cl Document Numb er:     67926425




     Chris Daniel DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Govenunent Code 406.013 electronically transmitted authenticated
docmnents are valid. If there is a question regarding the validity of this docmnent and or seal
please e-mail supp ort@hc districtclerk. com
Appendix J -Notice of Hearing




                                J-1
                                                                                                             11/13/2D15 11 :56:34 AM
                                                                                            Chris Daniel·- District Clerk Harris County
                                                                                                               Envelope No. 7818905
                                                                                                                     By: Emily Ramos
                                                                                                       Filed: 11/13/2Q1511 :56:34 AM



        IN THE INTEREST OF                                 §    IN THE DISTRJCTCOUKf
                                                           §
                                                           §    31.JJVD!CfALIHSTRICT
                                                           §
       A. CRILD                                            § HARRIS COUNTY, TEXAS

                                              tiQIICEOF HEARL"'XG

             . J11e Com:t l1as. set the foll.owing Jvfotions to he h¢ard on Tuesdav, Nvvember 1i,2015 ilt
       1:15 p.m.:                        ·                                                       ·

                    1. Petitionel"s Motion to !rMsfer

                 · 2. Resj)Ondenl"s Motio.q foi: Reappontment of Attomey Ad Litem foi' Child


                                                        Respec.tful!y submitted,

                                                       .L!iW Ofi:lce ofJ\ihn B. Choate
                                                        l 16. We~t l,(;>;vis
                                                        Conroe, TX 77301
                                                       Tel: (936) 441-2999
                                                       Fa>:: (936) 788-5670
                                                               ,. /i           .
                                                           ,-}¥'//
                                                          / ..• ···>fl!,
                                                        Bf~/! l(.if//:J.{c:_~-1,?---2=-"'..-:._'_·--·
                                                          . .·Laureh H . .Allen
                                                               State Har No. 24()807 64
                                                              ·1auren@CoMoeLawOftlce.com
                                                               Attome)• for CAlLtE L'YNN SHEAR))


N                                               Certificate· o.fSerdco
·~
0
                    I certii}' that a irn.e copy of the above W!iS served on each uttorJ'.ley.ofreoord or party
     · in accordance. with foe. Texas Rules of.Civil Procedure on          l1- !b-J.S
      GaryM. Folfand                            --. Certified Mail RRR
      Attomeyfor R.espondeftts                  _    Reg11lar Mail
      2211 Norfolk, Suite 920                   }:LFax
      Houston, TX 77046                              ·Personal Delivery
      pol!andlaw@vahoo.com                            E-Mail
    Te!:(7J3)62l-6335
    Fa;x: (7 !3) 622-6334

    ,lull Crow              ..... Certifiecj M;i.il RRR
                            ~




    PO Box 10.152
    Ho11sfon, TX .77:206




'
..




     I, Chris Daniel, District Clerk of Harris
     County, Texas certiB; that this is a hue and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     \lJitness my official hand and seal of office
     this November 25 2015


      Certified Document Number:         67876401




     Chris Daniel DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordanc'e 'With Texas Govenunent Code 406.013 electrouically transmitted authenticated
docwnents are valid. If there is a question regarding the validity of tlris document and or seal
please e-mail supp ort@hc disttictclerk. com



                                                                                          ---····--··
Appendix K - Proposed Order Transferring Suit Affecting the
                Parent-Child Relationship




                                                              K-1
                                                                                                     11117/201512:34:17 PM
                                                                                    Chris Daniel - District Clerk Harris County
                                                                                                        Envelope No. 7863278
                                                                                                              By: Emily Ramos
                                                                                              Filed: 11117/201512:34:17 PM
                                           NO. 2012-01222J

  IN THE INTEREST OF                                §   IN THE DISTRICT COURT
                                                    §
                                                    §   313 J1JDICIAL DISTRICT
                                                    §
 A CIITLD                                           §   HAIUUS COUN'.('Y, TEXAS

     ORDER TRANSFERRING SUIT AFFECTING PARENT-CHILD RELATIONSHIP

         The Court, after considering the pleadings, finds that no controverting affidavit has been
 filed and that the Motion to Transfer filed by CALLIE LYNN SHEARD should be granted.

          IT IS THEREFORE ORDERED that this suit is transferred to Montgomery County,
 Texas. On receipt of the pleadings, documents, and orders from the transferring court, the
 district clerk in that county is ORDERED to file and docket the suit in the appropriate court
 under the same procedures as those used for filing an original action. The district clerk shall
 notify the judge of the transferee court, all parties, the clerk of the transferring court, and, if
 appropriate, the transferring court's local registry that the suit has been docketed.

         The clerk of this Court is ordered to transmit immediately, in accordance with the
 provisions of the Texas Family Code, the following documents:

        1.      The pleadings in the pending proceeding.
        2.      A certified copy of all entries in the minutes.
        3.      A certified copy of each final order.
        4.      A certified copy of the order of transfer signed by the transferring court.

      The clerk of this Court is ordered to keep a copy of the transferred pleadings and
documents.

     The clerk of this Court is ordered to send a certified copy of this order to CALLIE LYNN
SHEARD, JUDY O'DELL, RONALD O'DELL and to the state disbursement unit.

     All costs, including certified or other copying expenses and postage, are taxed against
CALLIE LYNN SHEARD, for which let execution issue.




                                                JUDGE PRESIJ)ING

APPROVED AS TO FORM ONLY:


hi the Interest ofP -
Order Transferring Case                                                                              Page 1
           Law Ofll.qe .of John E. Choate
           l l 6 West Lewis
           Conroe, TX 773(}]
           Tel: §9~6)441-2999
           Fax: (93(i} 7~8·5P70
                               !J                    . '
                 l~I~· . . 'I (1::;11:,~~-·1
                     { .r
         · ·'(,,?f'/J I · • !(. {)! t l, •
          By{.-/-l!Jl!t'.7 :f/1V b'Z.,.....--
           . ll:auifiiiYH, Allen ' .                         .
             . Attorney for Petltione1:
                  StateBatNo, 24080764
                  Lauren@Con..ro6Law0ffic;e,c,)m.



                                   l cetiify that a true cnpy offue above 'vas s.erved 011 each attorney ofrecord Oi' party
          in a,ccorclance with the Texas R:tifos of Civil Procedure on                      !)~ l]-   CJ . . . . ________
          Gary M. Pt•llan~                                                Certi:6.iild Mail RRR
          Atton1ey_[or 8.i!,wa11dentr                            ....- .. Regular ..Mail
          2211 Norfolk,. Suile 920                               iQ-Fax                ·
          Houstoii,.TX 77046                                     _    Personal Ddivery
          pol.iahdiawro.ivahoo:cort1                                  E-Mail
           .. 1 ·,7.1')··. ~?]·:"'v,,-,o;:
          .Te ,: \. -1. .. ·         ..:.~ ~i ..._
                              i ........                              File&Serve
           Pax: (712)622-6334

          JuHC.row                                                    Certifieq 11-·1ail RR.it
          PO Box JOJ .52                                              Reiwlar JVfail ·
          frouston, TX 77206                                     ~fa;          .
                                                                 _:__ Personal Delivery
          Fax: (713) 422-2389                                      E-Mail
                                                                 -. & Serve
                                                                   File




'   .




        ·r~·T1;~·r~1:e1:;;1i/rh1;1~1-:;;---·---·-··--
         onkr Transfoi:iing Case
                     I, Chris Daniel, District Clerk of Harris
                     County, Texas certif\; that this is a true and
                     con-ect copy of the original record filed and or
                     recorded in my office, electronically or hard
                     copy, as it appears on this date.
                     Witness my official hand and seal of office
                     this November 25, 2015


                     Certified Document Number:                                  67915731




                     Chris Daniel DISTRICT CLERK
                     HARRIS COUNTY, TEXAS




           In accordance with Texas Government Code 406.013 electronically transmitted authenticated
           documents are valid. If there is a question regarding the validity of this document and or seal
           please e-mail suppo1t@hcdistrictclerk.com


-----· .---- ------·--- ----- --- -------------, -
           .--                                       ------------·-··------------------------~--   ----   ------ --------·-----   ---------~-------------   - -------- -- -- . - -- -   ----------------   ---   - - - -·-···--- '"--

                 ---          · - - - - ----···
Appendix L - Proposed Order Withdrawing Appointment of Ad
                      Litem for Child




                                                        L-1
                                                                                                                     11/17/201512:34:17 PM
                                                                                                    Chris Daniel - District Clerk Harris County
                                                                                                                        Envelope No. 7863278
                                                                                                                              By·. Emily Ramos
                                                                                                               Filed: 11/17/2015 12:34:17 PM




 IN THE IN nm.EST Of                                              IN THE DISTRICT COURT



 ACfilLD                                                          HAJtRIS COlJNTY, TEXAS



        Th\: Co\ut :fipcfo thatRespondents did not properly request a hearing on tlieir Ivioiim1 for
 Reappoh1tiuiint ofAt(Q111ey Ad Litem for Cbild,..and nq notice or opporftm)ty was givq1 to the
 Pethfoner 6n that Motion; and therefore, 'the Ord!\r signed on Noven1bet l 0, 2015, Reappointing
.Ad IJtemfor,Child i~ hereby \VlTBDRAWN.

SIGNJ~Don·---------~-~~



                                               ,,,,,,,,,,_,   _____________,,,   ____________________________
                                               JUDGE PRESID1NG

APPROVED AS TO FOR.Vi ONLY:




                                      Certifkate of Servfoe
           I ¢erti!Y t11at.a.wue ¢fl)JY of the above Wt1s served on                 ~a 0h   attorney ofrecord or party
in riccordai!ce with theTexii,sRules oi'Civil P.rocedttte mi /ll7~J5                            ----------------

                                                                                                                     Page I
   '     '


  'Gary M, P!\il11111;!                                                      CcrtifiedJvfoil RRR
  A.ttomeyjor Resptmdimts                                         .          Rem:ilar Mai!
.. 221 l. Norftili,, Sti\te 920                                  . 1p1ra~                          ..
   f.1ol1$lon, TX 77046 · .                                           ' Personal Delivery.
· ·Qdllandl~'.>J@.yahoo:com                                           ...... E-Mail                     .
 >:i~_ 1,,·-:-tl
  -~-~ ~-  \! _.."I:", ,,.;;..]: .t,'."I...,~
                 Jj t ..i~ ·"V:JJ.~                                          File&Serve
 Fiu;:       (713)622-63~4


 Jull Cr.ow                                                                  CertifledMaffRRR
 PO Box lOH.2                                                                Regular Mail
                                                                      ]J          "X-:·· ..    .
 J:J:oqston, TX i72Q6                                                        p·




                                                                   ¥  t .l    'l:t • .

                                                                  .. ·... Persoiial Delivery




                                                                                   Lauren H. Alkn




                                                ·-······--·-····----······-·····-·            ---~-~----
                                                                                                            Page2
     I, Chris Daniel, District Clerk of Harris
     Count                                                      Appendix M - Order Denying Transfer




                                                                                                                   M-1



--~-- -~--,--   -~                       --~---------------------·------             -~---··-~--------·~--·-·~~--
                - -   --   --- - -----                                                                           ---      -- ----
                                                                 - - - -   -------       - - --- ----------- - -- - - -
                                                                                                           '(I


           ORIGINAL
                                         CAUSE NO. 2012-01222J

     IN THE INTEREST OF                                        §       IN THE 313th DISTRICT

                                                               §       COURT

                                                               §       HARRIS COUNTY, TEXAS
                                                               §
                                                                                           lJ' l L     "I;!
                                                                                             Chris D -1?.t     J}
                                                                                             Dlstrtct can/et
                                                                                                       I erk
                                                      ORDER                    . Time•     NOV 18 2015
           After considering Respondent's Motion for Trans                           ~A-­
     presented, the response, and arguments of counsel, the Court hereby: Oop"'Y---...D

               ORDERS that Petitioners Motion to Transfer is hereby denied.



                                    )".L----
     Signed on --+l+l-+/,_,'E"_'..c.•



                                                                                         Judge Presiding




"-
 0




                                               , MEMORANDUM
                                  RE.CORDER S                    I""
                                       1nsl!Ument Ill of poor qua "'
                                  This at lhe lime of \!llBglng.
     I, Chris Daniel, District Clerk of Harris
     County, Texas certiB; that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 25. 2015


     Certifie cl Document N urnb er:     67961029




     Chris Daniel DISTRICT CLERK
     HARRIS COUNTY, TEXAS




Ju accordan.ce with Texas Govermnent Code 406.013 electronically transmitted autl1euticated
documeuts are valid. If tliere is a question regarding tlie validity of tlris document and or seal
please e-mail support@hcdistrictclerk.com
Appendix N - Order Appointing Attorney Ad Litem




                                                  N-1
            ..

                                                                                      CAUSE NO. 2012-01222J

                            . IN THE INTEREST OF                                                       §       IN THE DISTRICT COURT OF
                                                                                                       §
                                                                                                       §       HARRIS COUNTY, TEXAS
                                                                                                       §
                             CHILD                                                                     §       313THJUDICIALDISTRI~l                        LED
                                                                                                                                                       . Chris D I I
                                                                                                                                                       District ~?a~k

                                                            ORDER REAPPOINTING ATTORNEY AD LITEM FOR CH!iLQ_                                          NOV 18 2015       9•
                                                                                                                                                       Harris Count t{J5J
                                   After considering Respondent's Motion for Re-Appointment 8l"-Attorney Ad y, •xa. ~
                                                                                                        0
                             Litem for the Child, the response, and arguments of counsel, the Court.      •Puty


                              GRANTS the motion, finds that the appointment of an Attorney Ad Litem for the
                            child the subject of this suit is necessary to ensure that E         A•••t
                            P - best interest is adequately represent.ed, and re-appoints JUILANE
                            "JULI" CROW, State Bar No. 24000653, P.O. Box 10152, Hou$ton, Texas 77206,
                            Telephone: 281-382-1395, Facsimile: 713-422-2389, as Attorney Ad Litem for the
                            child.

                                   1. Accordingly, the. Court· finds that Attorney Ad Litem is entitled to
                                 reasonable fees and expenses to be paid by Petitioner CALLIE LYNN SHEARD
                                 and Respondents JUDY O'DELL and RONALD O'DELL, and ORDERS CALLIE
                                 LYNN SHEARD to deposit$ 750.00, and JUDY O'DELL and RONALD O'DELL
                                 $750.00 into Amicus Attorney's trust account by 30th_day of November 2015.
                                                                                                   '
                                   2. IT IS FURTHER ORDERED that Attorney Ad Litem will have immediate
                                 access to the child.

                                   3. IT IS FURTHER ORDERED that Attorney Ad Litem will have immediate
                                 access to any information relating to the child, as authorized by Texas Family
                                 Code section 107.006. This information includes but is not limited to the records
                                 relating to medical, mental-health, and substance-abuse care or treatment,
                                 social services, law enforcement, school, probate or other court proce.edings, or
                                 trusts or accounts of which the child is a beneficiary.

                                   4. IT IS FURTHER ORDERED that Attorney Ad Litem may investigate the
                                 facts of the case to the extent she considers appropriate.

                                   5. IT IS FURTHER ORDERED that Attorney Ad Litem must perform all
                                 duties in this case regarding the child, including the following:

                                                 a.          Within a reasonable time after the appointment, . interview the
                                                             following people:
                                                                                               RECORDER'S MEMORANDUM
                                                                                               l'hla ln811Ument Is at poor quality
                                                                                                      at the time of Imaging.


-~---···------   - ---·--   ·----·   ------ .. -- -···--·   ------ -- -- --- - --- - ---   --~~- -~----     - - ----- - - ---   --~   -- -- - ---- - - - - - - - - - -
           (1)   Any child that is four or more years old and elicit, in a
                 developmentally appropriate manner,· the child's expressed
                 objectives.

           (2)   Each person who has significant knowledge of the child's history
                 and condition, including foster parents of the child.

           (3)   The parties to the suit.

      b.   Obtain and review copies of relevant records relating to the child as
           provided by Section 107.006.

      c.   Participate in the conduct of litigation to the same extent as an
           attorney for a party.

      d.   Take any action consistent with the child's interests that Attorney Ad
           Litem considers necessary to expedite the proceedings.

      e.   Encourage settlement and the use of alternative forms of dispute
           resolution.

      f.   Review and sign, or decline to sign, a proposed or agreed order
           affecting the child.

  6. IT IS FURTHER ORDERED that Attorney Ad Litem will only be required
to attend court hearings when her presence is necessary to protect the child's
best interest.
APPROVED AS TO FORM
AND ENTRY REQUESTED:

By: /SI Gaiy M Polland
Gary M. Polland
State Bar No. 16095800
Valerie L. Brock
State Bar No. 12074610
2211 Norfolk, Suite 920
Houston, Texas 77046
Telephone: 713-621-6335
Facsimile: 713-622-6334
Email: pollandlaw@yahoo.com
ATTORNEYS FOR RESPONDENTS
...   '        Appendix 0 - Respondent's Controverting Affidavit




                                                            0-1



- - - - - - - - - - - - - - - - - - - - - - -------   - -
                              CAUSE NO. 2012-01222J

IN THE INTEREST OF                     §            IN THE DISTRICT COURT OF
                                       §
                                       §            HARRIS COUNTY, TEXAS
                                       §
MINOR CHILD                            §            313'.l'li JUDICIAL DISTRICT

               RESPONDENT'S CONTROVERTING AFFIDAV!F                        ILED
                                                                           Chris Daniel
STATE OF TEXAS   §                                                        District Clerk
                 §                                                        NOV 18 2015
                                                               Time·
COUNTY OF HARRIS §                                                    .   Horris C:cunly, TolAppendix P-Proposed Order Denying Petitioner's Motion to
                      Transfer




                                                           p
                                                                                                 11/19/201510:40:54 AM
                                                                               Ct1ris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 7901136
                                                                                                          By: Emily Ramos
                                                                                          Filed: 11/19/201510:40:54 AM
                                          NO. 2012-01222J

     Ll\/ THE INTEREST OF                         §   IN THE DISTRICT COURT
                                                  §
     Ed.~~                                        §   313 JUDICIAL DISTRICT
                                                  §
     A CHILD                                      §   HARRIS COUNTY, TEXAS

                  ORDER DENYING PETITIONER'S MOTION TO TRANSFER

           On November 17, 2015, the Court heard Petitioner's Motion to Transfer and rendered in
     open Court as follows:

           Motion DENIED.



                                                             Presiding Judge




4-
0
      I, Chris Daniel, District Clerk of Harris
      County, Texas certif; that this is a true and
      cotTect copy of the original record filed and or
      recorded in my office, electronically or hard
      copy, as it appears on this date .
    . Witness my official hand and seal of office
      this November 25 2015


     Certified Document Number:          67951955




     Chris DanieL DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. IT there is a question regarding the validity of this document and or seal
please e-mail support@l1cdistrictclerk.com


                                                                       ----------~·
                                                                                  -
                                                                                      --- --------
                                                                                              ----
                                                                                                     ---~-------------   - -· --- ·---·----- ----
                     Appendix Q-
Motion Objecting to Respondent's Controverting Affidavit
                         and
   Motion Objecting to Respondent's Proposed Order




                                                           Q-1
                                                                                                           11/20/2015 2:36:36 PM
                                                                                         Chris Daniel - District Clerk Harris County
                                                                                                             Envelope No. 7929761
                                                                                                                   By: Emily R_amos
                                                                                                     Filed: 11/20/2015 2:36:36 PM
                                                  NO. 2012-01222J ..

  IN THE INTEREST OF                                      §    INTHEDISTRICTCOURT
                                                          §
                                                          §    313 JUDICIAL DISTRICT
                                                          §
  A CHILD                                                 §    HARRIS COUNTY, TEXAS

          MOTION OBJECTING TO RESPONDENT'S CONTROVERTING AFFIDAVIT &
               MOTION OBJECTING TO RESPONDNET'S PROPOSED ORDER

        Petitioner hereby brings this Motion Objecting to Respondent's Controverting Affidavit
 and Motion Objecting to Respondent's Proposed Order denying Petitioner's Motion to Transfer
 and shows the following:

                      1. Petitioner's Motion to Transfer was filed with this Court on October 8, 2015.

                      2. Respondent Judy O'Dell was served with the Motion to Transfer by a civil process
                          server on October 22, 2015, as duly noted on the return filed with this Court on
                          November 2, 2015.

                      3. Respondent Ronald O'Dell was served with the Motion to Transfer by a civil
                          process server on October 21, 2015, as duly noted on the returned filed with this
                          Court on November 2, 2015.

                     4. On November 13, 2015, Petitioner filed her Notice of Hearing on Petitioner's
                         Motion to Transfer, even though no controverting affidavit had been filed.

                     5. The Hearing on Petitioner's Motion to Transfer took place on November 17, 2015.

                     6. As of November 17, 2015, Respondents had not filed any controverting affidavit.

                     7. On November 17, 2015, in open court, the Court judicially rendered Petitioner's
                         Motion to Transfer was denied after arguments of counsel.

                     8. After the Court rendered, and Petitioner's counsel, Lauren Allen, argued that the
                         Transfer must be granted for numerous reasons, one being that the Respondents
                         did not file a controverting affidavit, Respondents now seek to file their
                         controverting affidavit.

                     9. Petitioner OBJECTS to that affidavit as stated herein and more specifically
                         because:
                              (1) it was not timely filed;
                              (2) it was filed after the Court rendered in open Court on the Motion to
                             Transfer;
                             (3) it is not verified;

  ····-   ........ ··- ...... .
Jn the Interest ofP. . . .
Objection to Respondents' Controverting Affidavit and Proposed Order                                   ! [Page
                          (4}it dm~s nc.\t llenythal the gro.lmds for.the. Manda.tor:y Transfer ptu:snanl to
                         .Tex. Fam. Coile §155.201 (b) exist;
                          (5) .it>does not:ifony that grpmids for the transfor exist; and
                          (6}Petitioner was not given notice "not less than 10 days before the date of
                          the I~ea1i11g·o1i:~he :n1otioi1 (() tr_ans.fer.~~


                 10. Petitioner OBJECTS to (he order filed hv Respondents on November 18- 2015,
                  . entitled ;,Or·deJ'" whidi sj1ecifloal1y tdettnce;tliM tbe Court conside.red the
                     "evi.   .             .    .         .


                lL Petitfoi1er previously filed onNoveuiber 19, 2Ul .5, an \}!Tier that accurately
                   reflecfa the Court's ruling on Nove1nbet
                                                   .
                                                   ·~.      17,. 2015.. and that
                                                                              .  .order
                                                                                     ... is,altached
                                                                                            .
                  11ereto as Exhibit A..

          Petitioner µrnysthe Court sign au t>rtler tllat accurately reflects tliereeord, in which.the
 CC.>i\r(jtid.kiallv
         ~-                     . November
                   .. rendered. on       . 17... 2U15thatthe Motion toT1'ansfor >>'i!.Sd:e11ied.




                                                        Respectfully submitted,



                                                        Law Ofike ofJohn E. Choate
                                                        116 West Lew!s
                                                        Conroe, TX 77301
                                                        Tel; (936) 4,41-2999
                                                        F34: (93(;) 788··5670
                                                                        '1
                                                                      /1,                       l1   ~1
                                                                                                        '
                                                         i
                                                             / '\"-...J(jntl                                                         S~ertificate.ofService

                         r ce,rtify that a true c.opy of the above w~t~ served on ead1 at1orney o'rre-cord or party
                                     - -             -                            jl-'?f)-.-\•C..
  iJJ ilGcordance withthe Texas.Rules ofCiviJ Procedure on _1__k:.':!______-,,/__________________


 Gary NX. Pollaµd                                              Ce1tified Mai] RRR
 Attomeyfor Respoi1dinits_                                    .Reuular Mail
 221 l Noefdk;.. $i+i!e 920
 Houston, TX 7704.6
                                                          J'_ .2 Pei:sonal
                                                                 Fa; Dehver)'
                                                                           -
 001Iandla:w1fiNahoc-com_                                      E-Mail
 '1"~1.:·.(713J 621-6.335                                      Fifo & Serve·
-Fax: (713) 622-6534

 JuHCrlJ'\\'                                                    Certified Mail RRR
 PO Box 10152    -                                        --·---Regular Mail
 Hous~on, Tx 77206                                        JQFax           _ _ _
                                                               Personal Delive.rv
 F·acx··• (_7_
    ~-         .. 4-"',,-"'<
          '' 11_) ' _.t!.·4 ,:,...._,_Q 9··
                 .~
                                      0                  ------- E>Mall     - ,
                                                         -_-_File &Se~ve
                                                                   c_ /,1             -       ,.
                                                                /'\fV~t - -                rY/}
                                                               (, / "Z/~t{ilJ!}~:L,h::-:Jk1_/ _
                                                                 1•ohn E. -Cnoa1e, Jr._
                                                                 Lauren H. Allen




1~1;-the..iiiti?;:~st. :or.i~.,.,,_           . ·.
Ohjectkln to R¢~po111kntli' ContrBYerfhg Arn da:vii                                                NO. Z012--01212J

        ~THEINTERBST          OF                       s INTH.E.DISl'R:ICTCOtJRT
                                                       ~
                                                       §
                                                       § . 313 .JUD!CIAL DISTRICT
                                                       §
                                                       § llARRlS C:ODNTY,TEXAS

                     DJ1DE'R DENYING PETITIONER'S MOTION TO TRA"ISFER
              ·On Nov~mbf.r 17 ,i615, the (ourt beard. Peiitimer's Motion to Tl'ansfer and rehiiered in
        Ppen Cblln;.as follov>'s:

               Motion DE1'1ED.



                                                                  Presiding Judge




.   '
             I, Chris Daniel, District Clerk of Harris
             Cotmty, Texas certify that this is a true and
             correct copy of the original record filed and or
             recorded in my office, electronically or hard
             copy, as it appears on this date.
             \Vitness my official hand and seal of office
             this November 25 2015



             Certified Document Number:                                                       67972179




             Chris Daniel DISTRICT CLERK
            HARRIS COUNTY, TEXAS




In accordance with Texas Govenunent Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@ltcdistrictclerk.com


 -----   ------~---   ___ __,__ ____________   -~   --~----   --·- - ".   -·   -   ---   --   ----------~-~------·----·------------------
                                           Appendix R -,--
                      June 18, 2013 Order in the Suit Affecting the Parent-Child
                                            Relationship




                                                                                           R-1




--   -·--~-----
       ---- -     -- -- ---- ·------ -- - -----
                      --                          -~--~-~-~-~ -~~ --~---------~---   ---
                     '                                                                                                                                                                                     '       -


                CHARRICKA BABERS
                LATOYA WASHINGTON 175-6
                                                                176~7                0                        ORIGINAL
                                                                                CAUSE NO. 2012-01222J

                IN THE INTEREST OF                                                                                                              IN THE DISTRICT COURT OF

                                                                                         FILED                                                      HARRIS COUNTY, TEXAS
                                                                                                   Chris oanlel
                CHILD                                                                              District ~H                                 JUDICIAL JUVENILE DISTRICT
                                                                                                   JUN 1 8 2013

                   DECREE FOR                      TERMINAfTONAs~llER,
                 DECREE IN SUIT AFFECTI~XREN'f-CHILD RELATIONSHIP AS TO THE
                                                                                                                                                   If.             ~AND
                  MOTHER, CALLIE ANDERSON AKA CALL YE ANDERSON AKA CALLIE LYNN
                                            SHEARD

                On May 23, 2013 through June 3, 2013, came on to be heard before this Court Petitioner's Suit
                To Affect The Parent-Child Relationship, and Suit To Terminate The Parent-Child Re/Cllionship.

                1.         Appearances

                           !.!.         The Department of Family and Protective Services ("the Department") appeared
                                        through CHARRICKA BABERS, caseworker, and by attorney, DAVID S.
                                        MASQUELETTE., and announced ready.

                           1.2,         Respondent Mother, CALLIE ANDERSON AKA CALLYE ANDERSON
                                        AKA CALLIE LYNN SHEARD, SSN XXX-XX-5097, appeared in person and
                                        through her Attorney, SUSAN RYAN SOLIS, and announced ready.

                           1.3.         JUDY O'DELL, Maternal Great Aunt of the child, E'9 A - P -
                                        appeared in person, agreed to the.terms of this order, waived service of citation
                                        and announced ready.




                                                                                    J- P-
                           1.4.         RONALD O'DELL, agreed to the terms of this order and waived service of
                                        citation and notice.

                           1.5.         Respondent Father,                   appeared in person and through
                                        Attorney, MITCHEL RY AN NELSON, and announced ready.

                          1.6.          Also appearing was JULIANE (JULI) CROW, appointed by the Court as
                                        Attorney Ad Litem for the child the subject of this suit.




                Decree For Termination And Decree In Si.lit Affecling The Parent-Child                                                                                         2012.01222J / 313ih
                Relationshi              ·
                Page1                                                                                                                                                         June 18, 2013 (ginad)




-~--·----~---,,·------'"--·------·------------·-·--·--·
                                    -   --·   - -- ----   -·   --   -·   -   -- -   --   ---   .   - - - · · - - - - - - - ---·-·   --··   -         -   ~-~------··-·------------~---·   --   ·-   ~---   -------·---   ------ -
                      2.        Findings

                               2.1.        The Court, having examined the record and heard the evidence and argument of
                                           counsel, finds that this Court has jurisdiction of this case and of all the parties and
                                           that no other court has continuing, exclusive jurisdiction of this case.

                               2.2.        The Court, having examined the record and heard the evidence and argument of
                                           counsel. finds that the State of Texas has jurisdiction of this case pursuant to
                                           Subchapter C, Chapter 152, Texas Family Code, by virtue of the fact that Texas is
                                           the home state of the child.

                               2.3.       All persons entitled to citation were properly cited or filed a duly executed waiver
                                          of citation herein,

                   3.         Jury

                              A jury was waived, and all questions of fact and of law were submitted to the Court.

                  4.          Record

                              The record of testimony was duly reported by KAREN HOBBS.

                  5.          Master ofthe·Court's Findings and Recommendations

                              The Master of the Court made the following findings and recommendations:

                  6.          The Child

                              The Court finds that the following child is the subject of this suit:

                                                  Name:
                                                     Sex:
                                              Birth Date:
                                 Social Security Number:
                                      Present Residence:                     RELATIVE'S HOME

                  7.         Establishment of Paternity: JOSHUA POWERS

                             IT IS ORDERED AND DECREED that JI                   ~is, and he is hereby .
                             declared to be, the father of the child, E-~p- born to CALLIE
                             ANDERSON, and that the parent-child relationship between said father and said child is
                             established for all purposes.

                             Termination of Respondent Father ~P-Parental Rights


                                                                                                   P-
                 8.

                            8.1.        The Court finds by clear and convincing evidence that termination of the parent-

                                        P-.
                                        child relationship between JI        .
                                                     is in the child's best interest. ·
                                                                                        and the child, E
                                                                                                         ..
                                                                                                                                                          Alill•t

                   Decree For Termination And Decree In Suit Affecting The Parent·Child                                                                 2012-01222J i 313th
                   Relationshl                       ·
                   Page2                                                                                                                               June 18, 2013 (glnad}




-----~·   -·--··
           -----
                 -----··-----~-·---------.----~~--------
                       --- --                                                             -------- ----- -- ---                                    -__ :-:-=-===--==-:-:---=-==---:::-:-:-
                                                                                                                  -----~---_-_--_------:---:-:'.'.-.                                  ...--":::':':~=:.--=-
            8.2.       Further, the Court finds by clear and convincing evidence that
                       P-has:
                                                                                                    Ai••t
                                   8.2.1. executed an unrevoked or irrevocable affidavit of relinquishment
                                          of parental rights as provided by Chapter 16 L Texas Farnily Code;

                               &.2.2. eneetttcd an u1ncvoked or hxevocablc afiici~·i-t ef felinqttishm:errt
               c<    ffR./)
                            GtJ ~ ot:pai:eRtal right~ as pi;gvidell ey ChB:j'ltef 161, T~11~ Ft1rnil3· CeEle:
            8.3.       IT IS THEREFORE ORDERED AND DECREED that the parent-child
                       relationship between J       ~and the child, E. . A -
                       P - , is finally and forever terminated.

9.         Conservatorship of the Child

           9.1.       The Court finds that appointment of a parent or both parents as ~
                      conservator would not be in the best interest of the child, E  A-
                      P - because the appointment would significantly impair the child's
                      physical health or emotional development.

           9.2.       IT IS THEREFORE ORDERED AND DECREED that JUDY O'DELL is
                      appointed Joint Managing Conservator of the child, E - Al•••
                      P          , with the rights and duties specified in § 153.371. Texas Family Code:
                      the Court finds this appointment to be in the best interest of the child.

           9.3.       IT IS FURTHER •ORDERED AND DECREED that JUDY O'DELL. as a
                      Joint Managing Conservator shall be designated as the primary managing
                      conservator and shall have the sole right to establish the domicile of the child.

          9.4.        IT IS THEREFORE ORDERED AND DECREED that RONALD O'DELL is
                      a~ Joint Managing Conservator of the child, E - Al
                      P - with the rights and duties specified in§ 153.371, Texas Family Code;
                      the Court finds this appointment to be in the best interest of the child.

          9.5.       IT IS FURTHER ORDERED AND DECREED that the Joint Managing
                     Conservators shall, each twelve months after the date of this order, file with the
                     Court a report of facts concerning the child's welfare, including the child's
                     whereabouts and physical condition, as required by § 153.375, Texas Family
                      C~.                                                .

          9.6.       IT IS FURTHER ORDERED AND DECREED that the DEPARTMENT OF
                     FAMILY AND PROTECTIVE SERVICES is hereby DISMISSED as a party
                     to this suit. Pursuant to§ 161.205, Texas Family Code, the Court finds this order
                     to be in the best interest of the child, E _ A _ P _ .




DeCree ForTenninalion And.Decree In Suit Affecting The Parent-Child                            2012-01222J 1313th
Re!ationshi          ·                                ·
Page3                                                                                         .June 18, 2013 (ginad)
  I 0.        Parties Granted Possession or Access

              10.1. Respondent Mother, CALLIE ANDERSON AKA CALLYE ANDERSON
                    AKA CALLIE LYNN SHEARD, is appointed possessory conservator of the
                    child, E _ A _ P _ . The Court finds that such appointment is
                    in the best interest of the child, and that the limited possession and access
                    provided by this order is required. and does not exceed the restrictions needed to
                    protect the best interest of the child.

              10.2.     IT IS ORDERED AND DECREED that CALLIE ANDERSON AKA
                        CALL YE ANDERSON AKA CALLIE LYNN SHEARD shall have visitation
                        of the child at times mutually agreed to in advance by the parties, as follows:

                       All visitations between E - A\                       P - and CALLIE
                       ANDERSON AKA CALL YE ANDERSON AKA CALLIE LYNN SHEARD
                       shall be supervised by either Joint Managing Conservator or other competent
                       adult as designated by a Joint Managing Conservator.

                       SPECIFIC VISITION:

                        I)         CALLIE ANDERSON AKA CALLYE ANDERSON AKA CALLIE
                                  LYNN SHEARD must furnish a copy of her weekly work schedule to set
                                  up visits with the child, E - A I              P~
                       2)         Visits may be cancelled at the discretion of JUDY O'DELL and/or
                                  RONALD O'DELL if CALLIE ANDERSON AKA CALLYE
                                  ANDERSON AKA CALLIE LYNN SHEARD engages in harassing
                                  phone calls, phone calls involving unreasonable demands or excuses by
                                  CALLIE ANDERSON AKA CALLYE ANDERSON AKA CALLIE
                                  LYNN SHEARD;
                      3)          Visits will take place at the home of JUDY O'DELL and RONALD
                                  O'DELL, or a designated place as mutually agreed, but never at the
                                  residence of CALLIE ANDERSON AKA CALLYE ANDERSON
                                  AKA CALLIE LYNN SHEARD;
                      4)          CALLIE ANDERSON AKA CALLYE ANDERSON AKA CALLIE
                                  LYNN SHEARD must do everything she can to hel]J provide clothes, toys
                                  and enrollment of the child, E W 9 A - P - i n Medicaid
                                  or obtain other health insurance for the child; and
                      5)          Before each visit, CALLIE ANDERSON AKA CALL YE ANDERSON
                                  AKA CALLIE LYNN SHEARD must furnish a copy of her most recent
                                  drug test results from the National Screening Center, 407 Fannin,
                                  Houston, Texas, 77002, Phone No. 713-226-7847 to JUDY O'DELL and
                                  RONALD O'DELL. If CALLIE ANDERSON AKA CALLYE
                                  ANDERSON AKA CALLIE LYNN SHEARD fails to do this, JUDY
                                  O'DELL and RONALD O'DELL at their discretion may cancel the visit.




 Decree For Termination And Decree In Suit AffecHhg The Parent-Child                       2012-01222J i313tli
 Re~tionshi
· Page4 .                                                                                 June 18. 2013 (ginad)
                              10.3.             The periods of possession ordered above apply to each child the subject of this
                                                suit while that child is under the age of eighteen years and not otherwise
                                                emancipated.

                  11.         Rights and Duties of the Joint Managing Conservator:

                             IT IS ORDERED AND DECREED that the Joint Managing Conservator shall have the
                              following rights and duties subject only to any rights granted herein to any Possessory
                              Conservator as pursuant to Texas Family Code.

                             11.1.              The Joint Managing Conservator designated as the primary Joint Managing
                                                Conservator shall have the sole right to exercise the following rights:

                                                11.1.1. The right to receive and give receipt for payments for the support of the
                                                        child and to hold or disburse funds for the benefit of the child;

                                                11.1.2. The right to the services and earnings of the child;

                                                11. l .3. The right to consent to marriage and to enlistment in the armed forces of
                                                          the United States:

                             11.2.          A Joint Managing Conservator shall each have the following rights:

                                            11.2.1. The right to have physical possession and to direct the moral and religious
                                                    training of the child;

                                            11.2.2. The duty of care, control, protection, and reasonable discipline of the
                                                    child;

                                            11.2.3. The duty to provide the child with clothing, food, shelter, education, and
                                                    medical, psychological, and dental care;

                                           11.2.4. The right to consent for the child to medical, psychiatric, psychological,
                                                   dental, and surgical treatment and to have access tci the child's medical
                                                   records;

                                           11.2.5. The right to represent the child in legal ;'!Ction and to make other decisions
                                                   of substantial legal significance concerning the child;

                                           11.2.6. Except when a guardian of the child's estate or a guardian or attorney ad
                                                   !item has been appointed for the child, the right to act as an agent of the
                                                   child in relation to the child's estate if the child's action is required by a
                                                   state, the United States, or a foreign government;

                                          11.2. 7. The right to establish the primary residence of the child and to make
                                                   decisions regarding the child's education; and




                 Decree For TelTTlination And Decfee In Suit Affecting The Parent-Child                                                              2012-01222J / 3131h
                 Re!ationshi
                 Page5                                                                                                                              June 18, 2013 (ginad) ·




-- ----   -- -
-------~·---- ~-------- ~-   ----------------          ·------
                                                         - ------ ---==------- --_:---                             __ _:":-:=_-=:=-_-===::--:--:--::.: - =::-:=c:-_:::::__=::_=---"'.:·~:::-:::-_~...,._-=-::-
                                                                                          --=-~---~-:-:::::-:-=-==:-
                          11.2.8. lf the parentcchild relationship has been tern1inated with respect to the
                                  parents, or only Jiving parent, or if there is no living parent, the right to
                                  consent to the adoption of the child and to make any other decision
                                  concerning the child that a parent could make.

  12.         Rights of Parent Possessory Conservator

              IT IS ORDERED AND DECREED that any parent named as a Possessory Conservator
              in this order shall have the following rights and duties:

              12. l.     The right to receive information from the Managing Conservator concerning the
                         health, education, and welfare of the child;

             12.2.       The right of access to medical, dental, psychological, and educational records of
                         the child;

             12.3.       The right to consult with a physician, dentist, or psychologist of the child;

             12.4. The right to consult with school officials concerning the child's welfare and
                   educational status, including school activities;

             12.5.      The right to attend school activities;

             12.6.      The right to be designated on the child's records as a person to be notified in case
                        of an emergency;

            12.7.       During periods of possession, the right to consent to medical, dental, and surgical
                        treatment during an emergency involving an immediate danger to the health and
                        safety of the child;

            12.8.       The right to manage the estate of the child to the extent the estate has been created
                        by the parent or the parent's family.

            12. 9.      During periods of possession, the duty of care, control, protection and reasonable
                        discipline of the child; and

            12.10. During periods of possession, the duty to support the child, including providing
                   the child with clothing, food, shelter, and medical and dental care' not involving an
                   invasive procedure.

13.        Interstate Compact

           The Court finds that the Petitioner has filed a verified allegation or statement regarding
           compliance with the Interstate Compact on the Placement of Children as required by
           § 162.002 of the Texas Family Code.




  Decree For Term!nation And Decree in Sult Affecting The Parent-Child                            2012-01222J / 313th
· Relationshi                                           ·
  Page6                                                                                          June 18, 2013 (ginad)
  14.        Medical History Report: J 4 1 m i a P -

             14.l.      The Court finds that J - P - h a s signed an affidavit of voluntary
                        relinquishment of parental rights under§ 161.103, Texas.Family Code regarding a
                        biological child.

             14.2.      IT IS ORDERED that J-~shall provide information regarding
                        the medical history of J - P - and his ancestors on the medical
                        history report form, pursuant to§ 161.1031, Texas Family Code.

 15.        Duty to Provide Information

            15.l.      IT IS ORDERED AND DECREED pursuant to § 153.076(a). Texas Family
                       Code that each conservator of a child has a duty to inform the other conservator of
                       the child in a timely manner of significant information concerning the health,
                       education, and welfare of the child.

            15.2.      IT IS ORDERED AND DECREED pursuant to § 153.076(b), Texas Family
                       Code, that each conservator of the child has the duty to inform the other
                       conservator if the conservator resides with for at least 30 days, marries, or intends
                       to marry a person who the conservator !mows:

                       15.2.1. is registered as a sex offender wider Chapter 62. Code of Criminal
                               Procedure; or

                       15 .2.2. is currently charged with an offense for which on conviction the person
                                would be required to register under that chapter.

           15.3.      The notice required to be made under § 153.076(b). Texas Family Code. must be
                      made as soon as practicable but not later than the 40th day after the date the
                      conservator of the child begins to reside with the person or the 10°1 day after the
                      date the marriage occurs, as appropriate. The notice must include a description of
                      the offense that is the basis of the person's requirement to register as a sex
                      offender or of the offense with which the person is charged.

           15.4.      A CONSERVATOR COMMITS AN OFFENSE IF THE CONSERVATOR
                      FAILS TO PROVIDE NOTICE IN THE MANNER REQUIRED BY
                      SUBSECTIONS (b) AND (c) OF § 153.076, Texas Family Code. AN
                      OFFENSE UNDER THIS SUBSECTION (d) IS A CLASS C
                      MISDEMEANOR

16.       Required Information and Notices Regarding the Parties and child

          16.1.      EXCEPT FOR THOSE PERSONS SPECIFICALLY EXEMPTED FROM
                     SUCH DISCLOSURE BELOW, EACH PERSON WHO IS A PARTY TO
                     THIS ORDER IS ORDERED TO NOTIFY EACH OTHER PARTY, THE
                     COURT, AND THE STATE CASE REGISTRY OF ANY CHANGE IN THE
                     PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS,

_Deciee ~or Termination And Decree In Suit AffecUng The Parent-Child                           2012-01222J /313th
 Relationshi
 Page7                                                                                        June 18, 2013 (ginad)
                                                HOME TELEPHONE NUMBER, NAME OF EMPLOYER, ADDRESS OF
                                                EMPLOYMENT, DRIVER'S LICENSE NUMBER AND . WORK
                                                TELEPHONE NUMBER. THE PARTY IS ORDERED TO GIVE NOTICE
                                                OF AN INTENDED CHANGE IN ANY OF THE REQUIRED
                                                INFORMATION TO EACH OTHER PARTY, THE COURT, AND THE
                                                STATE CASE REGISTRY ON OR BEFORE THE 60TH DAY BEFORE
                                                THE INTENDED CHANGE. IF THE PARTY DOES NOT KNOW OR
                                                COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME
                                                TO PROVIDE 60-DAY NOTICE, THE PARTY IS ORDERED TO GIVE
                                                NOTICE OF THE CHANGE ON OR BEFORE THE FIFTH DAY AFTER
                                                THE DATE THAT THE PARTY KNOWS OF THE CHANGE.

                                    16.2. THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER
                                          PARTY, THE COURT, AND THE STATE CASE REGISTRY
                                          CONTINUES AS LONG AS ANY PERSON, BY VIRTUE OF THIS
                                          ORDER, IS UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR
                                          ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD.

                                   16.3. NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU
                                         MAY USE REASONABLE EFFORTS TO ENFORCE THE TERMS OF
                                         CHILD CUSTODY SPECIFIED IN THIS ORDER. A PEACE OFFICER
                                         WHO RELIES ON THE TERMS OF A COURT ORDER AND THE
                                         OFFICER'S AGENCY ARE ENTITLED TO THE APPLICABLE
                                         IMMUNITY AGAINST ANY CLAIM, CIVIL OR OTHERWISE,
                                         REGARDING THE OFFICER'S GOOD FAITH ACTS PERFORMED IN
                                         THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE
                                         TERMS OF THE ORDER THAT RELATE TO CHILD CUSTODY. ANY
                                         PERSON WHO KNOWINGLY PRESENTS FOR ENFORCEMENT AN
                                         ORDER THAT IS INVALID OR NO LONGER IN EFFECT COMMITS
                                         AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT IN
                                         JAIL FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS $
                                         10,000.

                                  16.4. FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO
                                        PROVIDE EACH OTHER PARTY, THE COURT, AND THE STATE
                                        CASE REGISTRY WITH THE CHANGE IN THE REQUIRED
                                        INFORMATION MAY RESULT IN FURTHER LITIGATION TO
                                        ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A
                                        FINDING OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN
                                        JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH
                                        VIOLATION, AND A MONEY JUDGMENT FOR PAYMENT OF
                                        ATTORNEY'S FEES AND COURT COSTS.

                                  16.5.      NOTICE SHALL BE GIVEN TO EACH OTHER PARTY BY
                                             DELIVERING A COPY OF SUCH NOTICE TO EACH PARTY BY
                                             REGISTERED  OR CERTIFIED   MAIL,  RETURN   RECEIPT
                                             REQUESTED. NOTICE SHALL BE GIVEN TO THE COURT BY

                        Decree For Termination And-Decree In Suit Affecting The Parent-Child                                                 2012-01222J /313th
                        Relationshi
                        Pages                                                                                                               June 18, 2013 (ginad)




-···---------------------···---·-·- - --- ---- ~    --    - -   -----     ~----- ~--~-- -~     ·-- ---~---~-~------·-·-----------------
                                                                                                                       -- - - -----
                                                                                                                                        ----~--~------   ----·---------- -------
                                         •        DELIVERING A COPY OF THE NOTICE IN PERSON TO THE CLERK · ·
                                                  OF THE COURT OR BY REGISTERED OR CERTIFIED MAIL
                                                  ADDRESSED TO THE CLERK AT 313th Judicial District Court of Harris
                                                  County. NOTICE SHALL BE GIVEN TO THE STATE CASE REGISTRY
                                                  BE MAILING A COPY OF THE NOTICE TO THE STATE CASE
                                                  REGISTRY, CENTRAL FILE MAINTENANCE, P.O. BOX 12048,
                                                  AUSTIN, TEXAS 78711-2048.

                                       16.6.      The child's information is provided above; the information required of each party
                                                  not exempted from such disclosure is:

                                                   16.6.1.                            Naine:      CALLIE ANDERSON
                                                                                                  AKA CALLYE ANDERSON
                                                                                                  AKA CALLIE LYNN SHEARD
                                                           Social Security number:
                                                                  Driver's License:               UNKNOWN
                                                                   Current address:               15255 GRAY RIDGE DR.# 618
                                                                                                  HOUSTON, TX 77082
                                                         Home telephone number:                   UNKNOWN
                                                               Name of employer:                  UNKNOWN
                                                         . Address of employment:                 UNKNOWN
                                                          Work telephone number:                  UNKNOWN

                                                  16.6.2.                Name:
                                                        Social Security number:
                                                               Driver's License:
                                                                Current address:

                                                        Home telephone number:
                                                                                                  -
                                                                                                  JUDY O'DELL

                                                                                                  -TEXAS
                                                                                                  24223 EVERGREEN ROAD
                                                                                                  PORTER, TX 77375
                                                                                                  281-354-3224
                                                            Name of employer:                     UNKNOWN
                                                        Address of employment:                    UNKNOWN
                                                        Work telephone number:                    UNKNOWN

                                                 16.6.3.                Name:                     RONALD O'DELL

                                                                                                  ===T~EXAS
                                                       Social Security number:
                                                              Driver's License:
                                                               Current address:                   24223 EVERGREEN ROAD
                                                                                                  PORTER, TX 77375
                                                        Home telephone number:                    281-354-3224
                                                            Name of employer:                     UNKNOWN
                                                        Address of employment:                    UNKNOWN
                                                        Work telephone number:                    UNKNOWN


                                     16.7.      IT' IS ORDERED that each parent, who has not previously done so, provide
                                                information regarding the medical history of the parent and parent's ancestors on
                                                the medical history form, pursuant to§ 161.2021, Texas Family Code.

                           Decree For Tennination And Decree In Sutt Affecting The Parent-Child                                2012--01222J I 3131h
                           Relalionshi
                           Page9                                                                                              June 18, 2013 (ginad)




- -- ~-~·------- ----·   ------------- -----------------·--·- . ---~-·---------~-------------------------------------~·------~-""---------
                                                                     · -- -- -----------                                          -   --     ---      --
  17.        Warnings to Parties

             Failure to obey a court order for child support or for possession of or access to a
             child may result in further litigation to enforce the order, including contempt of
             court. A finding of contempt may be punished by confinement in jail for up to six
             months, a fine of up to $500 for each violation, and a money judgmen't for payment
             of attorney's fees and court costs.

             Failure of a party to make a child support payment to the place and in the manner
             req1,1ired by a court order may result in the party's not receiving credit for making
             the payment.

            Failure of a party to pay child support does not justify denying that party court-
            ordered possession of or access to a child. Refusal by a party to allow possession of
            or access to a child does not justify failure to pay court-ordered child support to that
            party.

 18.        Expiration of Ad Litems and Other Appointments

           IT IS ORDERED AND DECREED that each Attorney f\.d Litem and
           Attorney/Guardian Ad Litem and any other appointments not specifically retained above
           in this decree that have been made by this Court in this case do not conclude with the
           signing of this final judgment. These appointments continue until this case is final. This
           case is not final until this Court's plenary jurisdiction from this final judgment expires,
           and all appeals, if any, have concluded. In other words, even though this judgment is
           final, the attorneys appointed in this case have a continuing legal and ethical obligation to
           represent their client's interests in this case to final disposition, which could include the
           provision of legal services in connection with post-judgment motions or an appeal.
           Notwithstanding the legal representation provided after this final judgment is signed, the
           attorneys appointed in this case are not appointed to provide legal representation for
           Placement Review Hearings held pursuant to Chapter 263 of the Family Code, and shall
           not do so pursuant to their appointments by this Court.

19.        Discharge from Discovery Retention Requirement

           IT IS ORDERED AND DECREED that the parties and their respective attorneys are
           discharged from the requirement of keeping and storing the documents produced in this
           case in accordance with rule !9! .4(d) of the Texas Rules of Civil Procedure.     ·

20.        Denial of Other Relief

           IT IS ORDERED AND DECREED that all relief requested in this case and not
           expressly granted is denied.




 Decree For Tennination And Decree In Suit Affec.ting The Parent-Child                                                2012-01222J /313\h
 Relationshi                           ·
 Page 10                                                                                                             June 18, 2013 (ginad)




                                                                     --
                                                                                  ---·--.-
                                                                          - - - ---
                                                                                             ---~ r•--·-·-•-·---------------•-•••---~-••-    -~---•--•
 21.        WARNING: APPEAL OF FINAL ORDER, PURSUANT TO §§ 263.405, TEXAS
            FAMILY CODE

            21.1. PURSUANT TO §§ 109.002 AND 263.405, TEXAS FAMILY CODE,
                  APPEALS OF FINAL ORDERS INVOLVING THE DEPARTMENT OF
                  FAMILY AND PROTECTIVE SERVICES ARE ACCELERATED
                  APPEALS. A NOTICE OF APPEAL MUST BE FILED NO LATER THAN
                  THE 20rn DAY AFTER THE DATE A FINAL ORDER IS SIGNED BY
                  THE TRIAL JUDGE.

           21.2.       A STATEMENT OF POINTS ON WHICH A PARTY WISHES TO
                       APPEAL MUST BE FILED NO LATER THAN THE 15rn DAY AFTER
                       THE DATE A FINAL ORDER IS SIGNED BY THE TRIAL JUDGE. THE
                       STATEMENT MAY BE COMBINED WITH A MOTION FOR A NEW
                       TRIAL, PURSUANT TO§ 263.405 (B), TEXAS FAMILY CODE.

           21.3.      AN APPELLATE COURT MAY NOT CONSIDER ANY ISSUE THAT
                      WAS NOT SPECIFICALLY PRESENTED TO THE TRIAL COURT IN A
                      TIMELY FILED STATEMENT OF THE POINTS ON WHICH THE
                      PARTY INTENDS TO APPEAL OR IN A STATEMENT COMBINED
                      WITH A MOTION FOR NEW TRIAL. THE STATEMENT OF POINTS
                      ON WHICH A PARTY WISHES TO APPEAL MUST BE SPECIFIC AND
                      A CLAIM THAT A JUDICIAL DECISION IS CONTRARY TO THE
                      EVIDENCE OR THAT THE EVIDENCE IS FACTUALLY OR LEGALLY
                      INSUFFICIENT IS NOT SUFFICIENTLY SPECIFIC TO PRESERVE AN
                      ISSUE FOR APPEAL.

22.       NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS:

          YOU MAY USE REASONABLE EFFORTS TO ENFORCE THE TERMS OF
          CHILD CUSTODY SPECIFIED IN THIS ORDER. A PEACE OFFICER WHO
          RELIES ON THE TERMS OF A COURT ORDER AND THE OFFICER'S
          AGENCY ARE ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY
          CLAIM, CIVIL OR OTHERWISE, REGARDING THE OFFICER'S GOOD
          FAITH ACTS PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN
          ENFORCING THE TERMS OF THE ORDER THAT RELATE TO CHILD
          CUSTODY. ANY PERSON WHO KNOWINGLY PRESENTS FOR




Decree For Tennlnatlon And Decree In Suit Affecting The Parent-Child    2012.01222J /313th
Re!ationshi
Page II                                                                June 16, 2013 (glnad)
                     ENFORCEMENT AN ORDER THAT IS INVALID OR NO LONGER IN EFFECT
                     COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT
                     IN JAIL FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS 10,000.




        SIGNED this _ _ day of
                                                          JUN l 8 2013') 013
                                                                              .~,~
                                                                                    STEPHEN E. NEWHOUSE
                                                                                    MASTER OF THE COURT
                                                     JUN 1 8 2013
        SIGNED this                    day of                                 . 2013.



                                                                                    GLENNAIODEVLIN
                                                                                    JUDGE PRESIDING




        David S. Masque! e..
        Attorney for Petitioner,
       Department of Family and Protective Services
       2525 Murworth Drive, Suite 300
       Houston, TX 77054-1603
       State Bar# 13 I 62700
       phone: 713-578-3900
       fax: 713-578-3995



       Ju i ne (Juli) Crow
       At mey Ad Litem for the Child
       P.O. Box 10152
       Houston, TX 77206
       State Bar# 24000653
      phone: (281)382-1395
      fax: 713-422-2389




       Decree For Termination And Decree In Suit Affecting The Parent.Child                                2012-01222J /313th
       Relationshi
       Page 12                                                                                            June 18. 2013 (ginad)




----------------               ---
 Susan Ryan Solis
 Attorney for the Mother, Callie Anderson
 AKA Callye Anderson
 aka Callie Lynn Sheard
 2800 E. Broadway, Ste. C-518
 Pearland, TX 77581
 State Bar# 24037413
phone: 832-661-7946
fax: 281-317-9908



Judy O'Dell
Primary Joint Managing Conservator
24223 Evergreen Road
Porter, TX 77375



Ronald O'Dell
Joint Managing Conservator
24223 Evergreen Road
Porter. TX 77375



 Mitchel Ryan Nelson
 Attorney for the Father, J. .
 l 11 W. 15th St.
 Houston, TX 77008-4220
 State Bar# 24056032
phone: 713-869-0036
fax: 713-869-9912




 Decree For Termination And Decree In Suit Affecting The Parent-Child   . 2012-01222J /313!h
 Relationshi
 Page 13                                                                June 18, 2013 (ginad)
       I, Chris Daniel, District Clerk of Harris
       County, Texas certify that this is a true and
       correct copy of the original record filed and or
       recorded in my office, electronically or hard
       copy, as it appears on this date.
       Witness my official hand and seal of office
       this November 24. 2015


       Certified Document Number:        56648752 Total Pages: 13




      Chris Daniel, DISTRICT CLERK
      HARRIS COUNTY, TEXAS




·In accordance with Texas Government Code 406.013 electronically transmitted authenticated
 documents are valid. If there is a question regarding the validity of this document and or seal
 please e-inail support@hcdistrictclerk.com
Appendix S - 11-13-15 E-Mail from Natalie Yates




                                                  S-1




          --------
Lauren Allen

From:                        Yates, Natalie (DCA) [Natalie_Yates@Justex.net]
Sent:                        Friday, November 13, 2015 9:14 AM
To:                          Lauren Allen
Cc:                          lndianapolland@msn.com; ~acey (DCO)
Subject:                     201201222J      P-. ~


Hi Lauren,

           Just wanted to let you know the Judge has set the following motion on docket for Tuesday 11/17/15 at 1:15
p.m.

  1315 201201222J p · · · · . .                 MO POLLAND, GARY M.



RESPONDENTS MOTION FOR REAPPOINTMENT OF ATIORNEY AD LITEM FOR CHILD

I see you have a motion to transfer filed, would you like me to set it as well on 11/17/15?

Thanks,
Natalie




                                                            1




                             ----·-- ------